UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                          )
YAH KAI WORLD WIDE                        )
ENTERPRISES, INC., et al.,                )
                                          )
             Plaintiffs,                  )
                                          )
      v.                                  )      Civil Action No. 11-cv-2174 (KBJ)
                                          )
GEOFFREY NAPPER,                          )
                                          )
             Defendant.                   )
                                          )


               FINDINGS OF FACT AND CONCLUSIONS OF LAW
                         REGARDING DAMAGES

       At the conclusion of a three-day bench trial held in July of 2015, this Court

determined that Defendant Geoffrey Napper is liable for trademark infringement, unfair

competition, and conversion in connection with Napper’s appropriation and control of

the food-service business in Capitol Heights, Maryland that is presently named

“Everlasting Life Restaurant & Lounge.” See Yah Kai World Wide Enters., Inc. v.

Napper, 195 F. Supp. 3d 287, 326–27 (D.D.C. 2016) [hereinafter Yah Kai I]. Because

the liability and damages questions in this case were bifurcated for trial, the Court then

proceeded to hold an additional one-day bench trial to evaluate the monetary damages

and other remedies available to Plaintiffs Prince Immanuel Ben Yehuda and Yah Kai

World Wide Enterprises, Inc. Following the damages trial, the parties submitted

proposed findings of fact and conclusions of law that addressed the facts that had been

established relating to damages and the remedies to which Plaintiffs were entitled as a

result of Napper’s violations. (See Pls.’ Proposed Conclusions of Law on Damages
(“Pls.’ Dam. COL”), ECF No. 111; Def.’s Proposed Conclusions of Law on Damages

(“Def.’s Dam. COL”), ECF No. 112; Pls.’ Corrected Proposed Findings of Fact on

Damages, ECF No. 113-1 (“3d Dam. FOF Tbl.”).) This Court’s own findings of fact

and conclusions of law appear below.

       In short, after reviewing the evidence presented at both trials, the parties’

submissions, and the legal theories that the parties contend apply to the established

facts of this case, this Court finds that Plaintiffs have demonstrated that they are

entitled to monetary damages for Napper’s violation of the Lanham Act, 15 U.S.C.

§§ 1051–1129, in the form of (1) the profits that Napper’s infringing conduct generated,

(2) actual damages, and (3) attorney fees and costs—all of which overlap with the

damages Napper owes for unfair competition under Maryland common law. Plaintiffs

are also entitled to compensatory damages related to Napper’s tortious conversion of

both their tangible assets and certain intangible rights, along with prejudgment interest

related to the conversion damages, but Plaintiffs have not sustained their burden with

respect to any claims for injunctive relief, nor have they shown that an award of

punitive damages under Maryland common law is appropriate here.

       Accordingly, JUDGMENT WILL BE ENTERED IN PLAINTIFFS’ FAVOR

against Napper for monetary damages in the amount of $2,598,849 (consisting of:

$1,856,144 for Napper’s profits and $545,407 for Plaintiffs’ actual damages for

trademark infringement/unfair competition, plus $142,864 in compensatory damages for

conversion and $54,434 in prejudgment interest on those conversion damages). In

addition, Plaintiffs will recover a yet-to-be determined amount of attorney fees and




                                             2
costs arising from the litigation of Plaintiffs’ trademark infringement claims. A

separate order consistent with the Court’s findings and conclusions will follow.


I.    BACKGROUND

      A.     The Court’s Liability Findings

      This Court’s Findings of Fact and Conclusions of Law regarding Napper’s

liability for certain breaches of the Lanham Act and Maryland common law are laid out

in a lengthy Memorandum Opinion that the Court issued on July 3, 2016. ( See Findings

of Fact & Conclusions of Law, ECF No. 69.) The background facts are recited at length

in that opinion, and need not be reproduced here.

      It suffices to recall now that Plaintiffs are members of the African Hebrew

Israelite Community (“the Community”), which follows a strict vegan diet, see Yah Kai

I, 195 F. Supp. 3d at 292, and that the Community founded and maintained a food-

service business called the “Everlasting Life Health Complex” (“the Complex”) through

the service and monetary contributions of its members, including Plaintiffs, see id. at

298–99. Napper—a former member of the Community—played a key role in starting

the Complex and served as its first manager, but Community leaders eventually

replaced Napper with Yah Kai World Wide Enterprises, Inc., an incorporated entity that

the Community created. See id. at 301–03. In response to the Community’s decision to

remove him from the manager’s post, Napper utilized his legal status as the

Community’s agent on the Complex’s lease to evict members of the Community and

Yah Kai and to assert total control over the business. See id. at 303–05. Plaintiffs filed

the instant legal action because Napper appropriated their business for himself, and has

continued to operate essentially the same food-service establishment using the



                                            3
trademarked name “Everlasting Life” in the same location as that business operated

prior to the takeover. See id. at 305. Plaintiffs claimed that Napper’s operation of what

he now calls the “Everlasting Life Restaurant & Lounge” (“the Restaurant”) infringed

upon Prince Immanuel and Yah Kai’s trademark rights in violation of the Lanham Act,

and constituted unfair competition under both the Lanham Act and Maryland’s common

law. See id. at 293–94, 305. Plaintiffs also asserted that Napper’s theft of the

Complex, and the goods and records contained therein, constituted conversion of Yah

Kai’s tangible and intangible property in violation of Maryland’s common law. See id.

at 293–94.

        After a bench trial regarding Napper’s liability, this Court found that Napper was

liable for his actions in forcibly evicting Plaintiffs from the premises, seizing their

equipment and goods, and re-opening the business at the same location with the same

moniker. See id. at 305–07. To be specific, this Court held that Napper had committed

trademark infringement under Section 32 of the Lanham Act and the tort of unfair

competition under both Section 43(a) of the Lanham Act and Maryland common law,

and the Court also found that Napper had converted tangible and intangible property

owned by Yah Kai in violation of Maryland common law. See id. at 308–26. 1

        B.      The Present Proceedings

        After this Court issued its liability findings, the parties proceeded to engage in

additional discovery related to the question of damages, with the initial intention of

presenting the damages issues to a jury. (See Scheduling Order, ECF No. 73.)

However, Plaintiffs subsequently opted to litigate damages in the context of a second


1
 The Court rejected Plaintiffs’ contention that Napper had usurped a corporate opportunity in violation
of Maryland common law. See Yah Kai I, 195 F. Supp. 3d at 325–26.


                                                   4
bench trial. (See Notice, ECF No. 85.) That trial began on February 13, 2 017, and

concluded later that same day. During the trial, Plaintiffs offered the testimony of three

witnesses: Prince Immanuel, Napper, and Darrel Edwards (see Feb. 13, 2017 Trial Tr.

(“Damages Trial Tr.”) at 23:20–155:22); Edwards had served as Yah Kai’s accountant

and is currently the accountant for Napper and Fair and Balanced, LLC, which is the

umbrella corporation that Napper formed to manage his restaurant businesses , see Yah

Kai I, 195 F. Supp. 3d at 295–96. Napper elected not to call any witnesses or to

provide any independent evidence regarding damages, and the parties proceeded

immediately to closing arguments at the conclusion of Plaintiffs’ case -in-chief. (See id.

at 159:1–169:6.) The parties also agreed to keep the record open after trial so that

Edwards could supply documents that detailed the Restaurant’s expenses and gross

sales for the years 2011 through 2016. (See id. at 147:2–149:16; 153:3–154:23.) For

the most part, these documents were filed with the Court on February 22, 2017 . (See

Def.’s Doc. Produc. Reqs. Pursuant to Feb. 13, 2017 Ct. Order , ECF No. 105.)

        The parties then engaged in the detailed process that this Court requires for

submitting proposed findings of fact in the wake of a bench trial. (See Order Regarding

Proposed Findings of Fact and Conclusions of Law, ECF No. 103, at 1 –2 (requiring the

proposed findings to be offered in different iterations and in table format); see also

Pls.’ Proposed Findings of Fact Regarding Damages, EC F No. 107-1 (“1st Dam. FOF

Tbl.”); Def.’s Proposed Findings of Fact on Damages, 109-1 (“2nd Dam. FOF Tbl.”); 3d

Dam. FOF Tbl.) 2 After the proposed findings of fact table was compiled and submitted,

the parties filed proposed conclusions of law. (See Pls.’ Dam. COL; Def.’s Dam. COL.)


2
 The entire corpus of the findings that the parties have proposed to the Court appear in two tables that
were completed in several iterations. (See Proposed Findings of Fact, ECF No. 64 (“3d Liability FOF


                                                    5
II.    LEGAL STANDARD

       “In an action tried on the facts without a jury . . . the court must find the facts

specially and state its conclusions of law separately.” Fed. R. Civ. P. 52(a)(1). “In

setting forth the findings of fact, the court need not address every factua l contention

and argumentative detail raised by the parties, [n]or discuss all evidence presented at

trial.” Moore v. Hartman, 102 F. Supp. 3d 35, 65 (D.D.C. 2015) (internal quotation

marks and citations omitted). Instead, “‘the judge need only make brief, definite,

pertinent findings and conclusions upon the contested matters’” in a manner that is

“sufficient to allow the appellate court to conduct a meaningful review.” Wise v.

United States, 145 F. Supp. 3d 53, 57 (D.D.C. 2015) (quoting Fed. R. Civ. P. 52(a)

advisory committee’s note to 1946 amendment); see also Lyles v. United States, 759
F.2d 941, 943 (D.C. Cir. 1985) (“One of [Rule 52(a)’s] chief purposes is to aid the

appellate court by affording it a clear understanding of the ground or basis of th e

decision of the trial court.” (internal quotation marks and citation omitted)).


III.   FINDINGS OF FACT PERTAINING TO THE MONETARY DAMAGES
       OWED TO PLAINTIFFS AND OTHER REQUESTED REMEDIES

       This Court’s findings of fact with respect to Plaintiffs’ request for damages and

injunctive relief are based on the testimony and exhibits that the parties submitted

during the second bench trial, the Court’s observation of the witnesses’ demeanor , the

Court’s conclusions regarding the witnesses’ credibility, the parties’ stipulations, and

the record as a whole, which includes the evidence offered in the liability bench trial.



Tbl”); 3d Dam. FOF Tbl.) In the instant Memorandum Opinion, citations to specific material in the
tables will reference the row number or numbers in which the material is located, followed by the
relevant column or columns, which are designated “A,” “B,” and “C.” Thus, a pincite to “3d Dam. FOF
Tbl. at 38-40 (A)” corresponds to lines 38 through 40 under Column A.


                                                 6
       A. Overview Of The Evidence Presented During The Damages Trial

       As explained above, Plaintiffs called Prince Immanuel, Napper, and Edwards to

the stand during the bench trial on damages, and Defendant Napper opted not to put on

any case-in-chief. Prince Immanuel was the first to testify. (See Damages Trial Tr. at

24:1–34:6 (Prince Immanuel).) Among other things, his testimony addressed his

ownership of the Everlasting Life trademark, the recent expiration of his trademark

registration, and the agreements he had with other individuals regarding their use of

that trademark. In addition, Prince Immanuel testified about Napper’s use of the

Everlasting Life trademark to promote the Restaurant after Napper evicted Yah Kai

from the Complex, including Napper’s use of the trademark with respect to internet

advertising. For the most part, Prince Immanuel appeared to testify candidly, although

he avoided providing direct answers to questions regarding the current registration

status of the Everlasting Life trademark. (See, e.g., id. at 30:5–11 (“Q. Have you been

made aware [] by either your counsel or any other sources that you are no longer the

holder of that trademark? A. That’s rumored. Q. Rumored? A. We heard that, but

again, as I’ve said, we’re following up on that to clarify the situation.”).)

       Next, Plaintiffs called Napper as an adverse witness. (See id. at 34:14–130:21

(Napper).) While testifying, Napper spoke extensively about his management of the

Restaurant and its current parent corporation, Fair and Balanced LLC. Napper’s

testimony also touched upon the contents of Napper’s personal tax returns; the contents

of Fair and Balanced’s tax returns; Napper’s purported ownership of the equipment and

inventory present within the Complex on November 15, 2011; the gross sales for the

various restaurants Fair and Balanced LLC manages and the amount of those sales that

are attributable to the Restaurant; Napper’s accountant’s handling of Fair and Balanced


                                              7
LLC’s profit and loss statements; the number of Everlasting Life employees; Napper’s

and the Community’s relationships to the Restaurant; Napper’s use of the Everlasting

Life moniker to promote the Restaurant; and Napper’s eviction of Yah Kai on

November 15, 2011. (See id.) Napper was frequently unable to respond to questions

regarding the Restaurant’s finances from 2011 to 2016 (see, e.g., id. at 63:4–7), and his

testimony regarding the equipment and assets he converted on November 15, 2011 was

imprecise and, at times, evasive (see, e.g., 113:25–114:4 (“Q. And within the next

several days you then took that business and everything that was in it and you reopened

it in your own name; right? By that I mean you opened it as your restaurant? A. As

Everlasting Life.”)). Furthermore, throughout his testimony, Napper adamantly—and

apparently sincerely—contended that he was the rightful owner of the Everlasting Life

business. (See, e.g., id. at 99:9–17 (“Your honor, again with all due respect to you and

the decision you made . . . Everlasting Life has been my business . . . and your decision

didn’t change my heart.”).)

      At the conclusion of Napper’s testimony, Plaintiffs called Everlasting Life’s

perennial accountant, Darryl Edwards. (See id. at 132:7–155:22 (Edwards).) Edwards

testified about how he had prepared tax returns for Napper and for Fair and Balanced

LLC, and also how the profit and loss statements for each of Napper’s various

restaurants are generated. (See id.) Throughout his testimony, Edwards appeared

reluctant to answer questions regarding the Restaurant’s profits and expenses, and he

admitted that he had not yet complied with Plaintiffs’ subpoena demanding

individualized profit and loss statements for the Restaurant. (See id. at 142:5–143:10.)

Given Edwards’s incomplete testimony, the parties and the Court agreed to leave the




                                            8
record open so that Edwards could provide these missing documents for the Court’s

review after trial. (See id. at 148:23–149:13; 154:21–23.)

       In addition to the live testimony presented during the damages trial, the parties

stipulated to the admission of several documents, including: (1) all exhibits admitted at

the liability trial; (2) personal tax returns for Napper, from 2012–2015 (see Pls.’

Damages Trial Ex. 1, ECF No. 114); (3) tax returns for Fair and Balanced LLC, from

2011–15 (see Pls.’ Damages Trial Ex. 2, ECF No. 114-1); (4) a 2015 notice regarding

Prince Immanuel’s Trademark Registration for Everlasting Life (see Pls.’ Damages

Trial Ex. 4, ECF No. 114-2); (5) advertisements Napper generated for the Everlasting

Life Restaurant and Lounge (see Pls.’ Damages Trial Ex. 5, ECF No. 114-3); and (6)

one of Napper’s Facebook posts about the bench trial in this case (see Pls.’ Damages

Trial Ex. 8, ECF No. 114-4). 3 The parties also moved into the record various other

summary reports and evaluations pertaining to the financial status of the Restaurant and

Napper’s other businesses, including: (1) a written report authored by Jerome S. Paige

& Associates, LLC that purports to analyze Fair and Balanced LLC’s sales and costs

(see Pls.’ Damages Trial Ex. 11, ECF No. 114-5); (2) a spreadsheet titled “Everlasting

Life Restaurant & Lounge Expenses by Vendor Detail ” that allegedly demonstrates the

Restaurant’s costs and expenses from 2011–15 (Def.’s Damages Trial Ex. 1, ECF No.

105-1); (3) a summary of the Restaurant’s gross sales and claimed profits (Def.’s

Damages Trial Ex. 2, ECF No. 105-2); and (4) a list of itemized costs and expenses for

the Restaurant in 2014 and 2015 (Def.’s Damages Trial Exs. 3 & 4, ECF Nos. 105-3 &



3
 The parties submitted most of these documents to the Court in hard copy only and did not file them on
ECF. The Court has posted sealed versions of all the financial records that were provided to it in this
case that the parties had not previously posted in ECF . (See Pls.’ Damages Trial Exs., ECF No. 114.)


                                                   9
105-4). On the whole, these documents seek to generally address and illuminate the

financial situations of Napper, Fair and Balanced LLC, and Everlasting Life between

the years of 2011 and 2015. They are also relevant to this Court’s conclusions

regarding the status of the Everlasting Life trademark, Napper’s state of mind regarding

his use of that trademark, and the value of Yah Kai’s equipment and inventory insi de

the Complex on the night of November 15, 2011.

      B. Noted Record Deficiencies And How This Court Has Addressed Them

      This Court’s findings of fact, as well as its ultimate determinations regarding the

damages owed to Plaintiffs, come with a caveat: the parties in this matter have not

presented the kinds of detailed business documentation that one would expect to see in

a case such as this one, and this dearth of information has stymied the Court’s

evaluation of the monetary damages owed to Plaintiffs. For example, due to Napper’s

bookkeeping and business practices, this Court has had great difficulty determining the

costs and expenses that the Restaurant incurred from 2011 to 2015—and, thus, the

extent of the Restaurant’s profits for that same time period. The difficulty has

primarily arisen because, in addition to Everlasting Life, Napper opened two other

restaurants (named “Evolve” and “Vegaritos”) in this same timeframe (see Damages

Trial Tr. at 55:19–56:19 (Napper)), and he has managed all three foodservice

establishments through a single corporate entity—Fair and Balanced, LLC (see 3d

Liability FOF Tbl. at 96, 103 (A, B)). And rather than accounting for these businesses

separately, Napper and his accountant appear to have commingled the proceeds and

expenses from all of these restaurants in Fair and Balanced LLC’s records of expenses

and tax returns. (See, e.g., Everlasting Life Restaurant & Lounge Expenses by Vendor

Detail (“Itemized Expenses”) (attached hereto as Appendix A), Def.’s Damages Trial


                                           10
Ex. 1, ECF No. 105-1, at 177, 182 or A8–A9 (showing itemized rental payments for

Napper’s other restaurants Evolve and Vegaritos); see also Fair and Balanced’s Tax

Returns FY 2011–15; Damages Trial Tr. at 55:5–58:8.) Thus, despite the fact that the

defense has submitted certain financial statements as evidence pertinent to the

calculation of damages, there is considerable uncertainty regarding the profits that

Napper actually derived from Everlasting Life during the relevant timeframe. 4

       The additional fact that Napper has occasionally compensated himself (and his

family members) directly—using business proceeds either to repay “loans” owed to his

family or to pay himself and family members directly as “contractors”—further

compounds the Court’s uncertainty about the trustworthiness of the financial records

that have been presented. (See, e.g., Itemized Expenses at 64–65, 82, 85, 94 or

Appendix A at A1–A5 (identifying expenses related to Napper or his family members

with labels such as “[l]oan,” “[r]eimbursement,” and “[c]ontractor”); see also Damages

Trial Tr. at 43:4–44:23.) 5 Napper also appears at times to have conflated the revenue

stream of his businesses with his own personal income; in fact, during the trial, Napper

repeatedly maintained that goods or services that he purchased with proceeds earned by

the business were his in a manner that suggested that he had purchased them personally.

(See, e.g., July 14, 2015 Trial Tr. at 80:15–81:20 (Napper); Damages Trial Tr. at 167:3–

18 (Def.’s Counsel).)


4
  Notably, during the damages trial, Napper did specifically testify that approximately 90% of the
expenses listed in the Itemized Expenses document (ECF No. 105-1) were incurred with respect to the
operation of Everlasting Life. (See Damages Trial Tr. at 115:13–116:2.) But the Court finds this
testimony not credible, based on its own review of that document and in light of the bookkeepi ng
practices just described.
5
 The Itemized Expenses document notes payments made to “Dr. Baruch,” which is an alias that Napper
uses in his dealings with the Community. ( See, e.g., Napper’s Facebook Post.)



                                                 11
       In short, these unorthodox accounting practices and unexplained discrepancies

undermine the accuracy of many of Defendant’s financial documents, including such

significant records as Fair and Balanced LLC’s tax returns for 2011–15 (ECF No. 114-

1); Napper’s personal tax returns for 2012–15 (ECF No. 114); the list of Itemized

Expenses that Edwards submitted to the Court after the damages trial (ECF No. 105-1);

and portions of the Supplement Itemized Costs and Expenses for Everlasting Life in

2014 and 2015 (ECF Nos. 105-3 & 105-4). And because Plaintiffs’ expert report relies

on several of these documents to reach its conclusions (see Expert Report, ECF No.

114-5, at 1–2), that report is rendered suspect as well. The Court further notes that in

addition to the significant substantive uncertainty regarding the financial information

that Napper has provided, various procedural deficiencies pertaining to the format in

which the information has been presented are also clearly manifest. 6

       For present purposes, it is also important to note that Napper never submitted

any documentation whatsoever regarding the Restaurant’s sales, profits, or expenses for

the 2016 or 2017 calendar years. Plaintiffs served a subpoena seeking the 2016

information prior to the commencement of the damages bench trial, but Napper and his

accountant failed to produce this information prior to trial. During the damages trial,

the Court directly ordered Napper and his accountant to provide this documentation.


6
  The most egregious example is “Defendant’s Exhibit 1” (see Itemized Expenses, ECF No. 105-1),
which is the only document that the defense presented before trial, and which purports to be a
comprehensive spreadsheet that lays out the Everlasting Life Restaurant & Lounge’s “Expenses By
Vendor Detail” from January 2011 through December 2015. Napper has presented the Court with a
bound 8 ½ by 11-inch book in portrait orientation—rather than an actual spreadsheet—and thus has
rendered virtually incomprehensible data that is ordinarily displayed on the computer across a much
wider field and is critical to this case. It appears that d efense counsel merely printed off the
information sequentially, and made no effort to line up subsequent expense fields with the vendor to
whom they relate or otherwise explain how the Court is supposed to access the information, and thus,
as the Court explained at trial, this document borders on useless. (See Damages Trial Tr. at 169:20–
23.) No correction or update has ever been submitted.


                                                  12
(See Damages Trial Tr. at 154:21–23 (Edwards).) And while Napper’s accountant

acknowledged that a printout of such information would “not [be] a problem” ( id. at

153:5–15, 154:12–20), Defendant’s tardy submission of other documents more than one

week later did not contain this information; instead, defense counsel represented that

“[t]he accountant has not reconciled the raw data” and thus “this information is not in

the Defendant’s possession at this time,” (Def.’s Doc. Produc. Reqs. at 2).

        For its part, Yah Kai has presented no records that represent the actual value of

the equipment, goods, and inventory that Napper seized when he evicted Plaintiffs on

November 15, 2011. To be sure, Yah Kai is not entirely at fault for this deficiency,

because its business records and any pre-seizure inventory of tangible assets remained

within the Complex and within Napper’s control following his seizure of the facility in

November of 2011. (See Damages Trial Tr. at 32:6–8 (Prince Immanuel).) However,

with a potential legal claim against Napper on the horizon, this Court sees no reason

why Yah Kai failed to take steps to generate a roughly contemporaneous accounting of

its assets (albeit from memory), which would have been a far superior form of evidence

than the testimony that Plaintiffs presented at trial regarding the restaurant equipment

and other tangible items that Yah Kai had purchased prior to the seizure. (See id. at

31:15–32:8.) 7

        In fairness, this Court also fully acknowledges that the parties’ failure to gather

and present the kinds of business records that are ordinarily required to generate a

reasonably accurate damages calculation in a trademark infringement case stems in


7
 Napper also apparently failed to assess the equipment and other assets of Yah Kai’s that he secured
upon his seizure of the facility. Therefore, the record is entirely devoid of specifics regarding the value
of most of the tangible goods held within the facility on November 15, 2011. See Yah Kai I, 195 F.
Supp. 3d at 321.


                                                    13
large part from their nontraditional beliefs regarding property ownership. See Yah Kai

I, 195 F. Supp. 3d at 298. That is, as this Court explained in Yah Kai I, the parties here

were once all members of the African Hebrew Israelite Community, which emphasizes

communal ownership and does not recognize individual property rights with respect to

Community-related endeavors. (See 3d FOF Tbl. at 19 (A, B); see also July 15, 2015

Trial Tr. at 55:11–15, 106:3–13, 109:23–110:20 (Prince Immanuel).) 8

        But the Community’s culture is only a partial explanation for the record

deficiencies that are apparent in this case; it is also clear that some of the problems are

directly attributable to actions of Yah Kai and Napper in the context of the instant

dispute. For example, Napper served Yah Kai with a notice to vacate the Complex

twice before the eviction date—on July 20, 2011, and on October 15, 2011, see Yah Kai

I, 195 F. Supp. 3d at 304—which means that Yah Kai was fully aware of Napper’s

claims of ownership and had plenty of time to move, copy, or otherwise secure its

business records. It did not do so. Similarly, Napper refused to return Yah Kai’s

business documents and other assets when he evicted Plaintiffs from the Complex , and

has presumably misplaced those records, since neither party has presented them in this

case. See id. at 323. Furthermore, as noted above, neither party undertook a detailed

accounting of the converted items after the eviction, despite being fully aware that they



8
  This means that members of the Community regularly “assist[ed] other members of the community”
financially (Damages Trial Tr. at 89:13–14 (Napper)), including by pooling their resources and/or
offering their time, money, and possessions without expecting compensation. Napper testified that
“that was part of our code . . . and when somebody was challenged . . . we came together collectively
and addressed it.” (Id. at 89:15–22.) Community members also apparently believe that everything they
built, and all of the resources that were brought to the effort, belonged to the Community; therefore, the
Community’s members did not always document what items or assets belonged to whom as a matter of
law. (See, e.g., id. at 88:7–13 (noting that Napper did not document payments the community gave
him).)



                                                   14
were engaged in a contentious legal dispute regarding ownership of the business. And

perhaps most significantly, throughout this litigation, Napper has repeatedly failed to

adhere to his discovery obligations, which has both delayed the proceedings and

hampered Plaintiffs’ ability to establish an accurate quantum of damages. 9

        All this means that the instant record provides an exceedingly thin factual

foundation upon which to rest this Court’s conclusions regarding the monetary damages

owed to Plaintiffs. As a general matter, these record deficiencies have broad

implications, because a plaintiff generally bears the initial burden of proof regarding

damages, and that burden includes establishing the amount of damages owed or gross

sales earned by a preponderance of the evidence. See Fishman Transducers, Inc. v.

Paul, 684 F.3d 187, 192 (1st Cir. 2012) (“The ordinary rule in civil cases is proof by a

preponderance of the evidence . . ., and the text of section 1117 does not prescribe a

different burden of proof.”). However, it is also well established that, in trademark

infringement and unfair business practice cases, the evidence a plaintiff proffers related

to the sales arising from the infringing use should be construed liberally (i.e., not




9
 In one paradigmatic example of the many epic discovery failures that took place in this case, Plaintiffs
were forced to call both Napper and another witness back to the stand during the bench trial on liability
(after they had previously testified) because Napper had not provided requested documents during the
pretrial discovery process. (See Pls.’ Mot. to Recall Def. Napper, ECF No. 59, at 1.) The requested
documentation was significant, because it revealed a written settlement agreement between Napper and
Plaintiffs’ landlord, Kingdom Management, regarding a PEPCO rebate—an intangible right to recover
on a debt of which Plaintiffs were previously unaware. ( See id.) Similarly, Napper repeatedly failed to
produce requested business and tax records, including data identifying gross sales attributable to the
Restaurant that did not surface until after the bench trial on damages had concluded. These delays
occurred despite Plaintiffs’ repeated, urgent requests for exactly this information. ( See Pls.’ Mot. to
Enlarge Discovery, ECF No. 83, at 2 (discussing Defendant’s obligation to supplement existing
document requests); Pls.’ Emergency Mot. for an Order to Show Cause Regarding Darrel Edward’s
Non-Production of Geoffrey Napper’s Tax Return (“Pls.’ Emergency Mot.”), ECF No. 89; Def.’s Doc.
Prod. Requests; see also Damages Trial Tr. at 140:5–13, 142:11–24, 149:2–11 (Edwards)
(acknowledging that Plaintiffs had subpoenaed such infor mation, that Defendant had not provided it,
and that it would take “[p]robably . . . a day” to pull it together).)



                                                   15
mechanically) to ensure that the victimized party receives an adequate recovery for the

defendant’s infringing conduct. Cf. Hamilton-Brown Shoe Co. v. Wolf Bros. & Co., 240
U.S. 251, 262 (1916) (“[I]t is more consonant with reason and justice that the owner of

the trademark should have the whole profit than that he should be deprived of any part

of it by the fraudulent act of the defendant. It is the same principle which is applicable

to a confusion of goods. If one wrongfully mixes his own goods with those of another,

so that they cannot be distinguished and separated, he shall lose the whole, for the

reason that the fault is his; and it is but just that he should suffer the loss rather than an

innocent party, who in no degree contributed to the wrong.”).

       Moreover, and importantly, the Lanham Act grants the factfinder significant

discretion to determine the appropriate remedy, see Skydive Ariz., Inc. v. Quattrocchi,

673 F.3d 1105, 1111–12 (9th Cir. 2012), so long as the Court exercises that discretion

based on the standards that the D.C. Circuit has laid out for making these kinds of

awards, see Foxtrap, Inc. v. Foxtrap, Inc., 671 F.2d 636, 641–42 (D.C. Cir. 1982).

Thus, even where the record fails to substantiate fully the parties’ specific contentions

regarding the extent of the defendant’s profits and/or the scope of the infringing sales,

the factfinder can undertake to estimate those figures, and to adjust them as needed, in

order to arrive at a fair and just damages figure, given the facts presented and the goal

of ensuring that justice is served. See Skydive Ariz., 673 F.3d at 1110 (requiring only

that “the [factfinder’s] award was supported by reasonable inferences and assessments,

based on substantial evidence in the record”).

       C. The Particular Factual Bases For This Court’s Damages Calculation

       With that said, this Court will now undertake to set forth its findings of fact

pertaining to its calculation of the monetary damages that Napper owes to Prince


                                              16
Immanuel and Yah Kai as a result of the violations that the Court identified in its

liability opinion. In the main, the Court’s findings concern: (1) the tangible and

intangible assets of Yah Kai that were inside the Complex on the date of the eviction

and that were converted when Napper took over the business; (2) the estimated profits

that the Restaurant has generated during Napper’s infringing use of Prince Immanuel’s

trademark; and (3) the actual damages Plaintiffs suffered due to Napper’s infringement

and unfair competition. The Court also addresses certain facts that have not been

established in the instant record, and that thus cannot be the basis for other requested

remedies such as punitive damages or injunctive relief.

              1. Certain Furniture, Equipment, And Other Tangible And Intangible
                 Assets Belonging To Yah Kai Were Present In The Complex When
                 Napper Took Over That Business

       When Napper evicted Yah Kai from the Complex on the evening of Novem ber

15, 2011, he seized control of all of the furniture, equipment, records, and inventory

that was present at the facility on that date, including the food inventory, the food-

production equipment, restaurant supplies, administrative supplies and document s, and

computers. (See July 15, 2015 Trial Tr. at 102:7–20, 103:4–24 (Prince Immanuel);

Damages Trial Tr. at 114:5–11 (Napper).) Yah Kai and other members of the

Community attempted to retrieve these items on the night that Napper evicted them in

November of 2011, but Napper requested that the police eject them from the premises

before Yah Kai’s property could be accessed and removed. Yah Kai I, 195 F. Supp. 3d

at 305. (See also Damages Trial Tr. at 113:2–23 (Napper).) Napper then changed the

Complex’s locks the next day, preventing Yah Kai from recovering any of the property,

equipment, inventory, or records housed within the Complex. (See July 14, 2015 Trial

Tr. at 100:21–101:1.)


                                            17
       The record establishes the following regarding the equipment and invent ory that

was within the Complex when Napper executed his takeover. A few months p rior to

Napper’s takeover of the Complex, its manager (Yah Kai’s president, William Young)

had provided information to Yah Kai’s accountant about the value of the furniture a nd

equipment that Yah Kai had purchased for the Complex. (See Dep. of William Young,

Damages Trial Ex. 8 (“Young Dep.”), ECF No. 43-4, at 95:22–96:13.) As the president

of Yah Kai and the one who made purchases on Yah Kai’s behalf, Young would have

had the personal knowledge necessary to provide a reasonable estimate of the value of

such goods. (See id. at 10:9–10; 17:16–19; 27:13–19.) In other words, Young was an

individual “familiar with the condition” of the Complex’s equipment and inventory, and

thus was “competent to testify as to its value.” Checkpoint Foreign Car Serv., Inc. v.

Sweeney, 242 A.2d 148, 149 (Md. 1968).

       During the deposition testimony that Young provided in 2014, in the context of

this litigation, Young was asked to review a document dated June 27, 2011—titled

“balance sheet”—that purportedly listed the value of the “furniture and equipment”

within the Complex as $17,864, based on the aforementioned figures that Young had

provided to his accountant. (Young Dep. at 96:1, 96:4; see also id. at 95:22–96:8.) 10

Because Young’s deposition testimony is undisputed, and is the only available evidence

of the value of any of Yah Kai’s tangible assets at the time of conversion, this Court

considers Young’s testimony about a business record that reports the value of




10
  The record does not contain the actual balance sheet document, but Young’s deposition testimony
(which was entered into evidence by consent of the parties because Young is now deceased)
specifically identifies and addresses it. (See Young Dep. at 95:22–96:20 (summarizing the document’s
contents in response to questioning).)


                                                 18
equipment and inventory to be reliable evidence regarding the minimum market value

of Yah Kai’s tangible assets within the facility at that time.

       Additionally, because Napper seized certain records that Yah Kai had been

storing inside the Complex and used those documents to secure a substantial rebate

from the Complex’s utility provider (as fully described in the Court’s prior

memorandum opinion regarding liability, see Yah Kai I, 195 F. Supp. 3d at 323–25), the

Court finds that the value of the intangible property right that Napper converted when

he secured the utility rebate for himself is the negotiated rebate amount —i.e., $125,000.

(See id. at 325; see also July 15, 2015 Trial Tr. at 92:6–16; 93:15–94:6 (Allen).)

              2. During Napper’s Infringing Use Of The Everlasting Life Trademark,
                 The Restaurant Has Generated Significant Sales And Has Also
                 Incurred Some Costs

       Napper reopened the Complex under the name “Everlasting Life Restaurant &

Lounge” a few days after Plaintiff’s eviction, and he has continued to operate that food-

service business ever since. (See Damages Trial Tr. 99:4–6; 113:25–114:24 (Napper).)

As the owner of the Everlasting Life trademark, Prince Immanuel formally notified

Napper of his ownership of the mark two days before the eviction, and thereby

specifically alerted Napper to the prospect of the pot ential infringement that would

arise due to his then-threatened takeover of the business. (See 3d Liability FOF Tbl. at

132 (A, B); Trademark Infringement Notice from Prince Immanuel, Pls.’ Liability Trial

Ex. 15, ECF No. 29-1.) Prince Immanuel’s letter of November 13, 2011 specifically

informed Napper that his use of the “Everlasting Life” trademark was unauthorized, and

expressly revoked any license to use that mark that Napper may have believed he

possessed. (See Trademark Infringement Notice from Prince Immanuel.) Moreover,




                                             19
Napper received and understood this notice, but ignored it. (See Damages Trial Tr. at

99:21–100:20 (Napper).)

       Thus, Napper’s infringing use of Price Immanuel’s trademark was entirely

knowing; indeed, during the trial, Napper admitted that he had continued to operate the

Restaurant in violation of the “Everlasting Life” trademark despite the notice, partly

because of his antagonistic personal relationship with Prince Immanuel, who Napper

believed “didn’t look out for [his] best interest[s].” (Id. at 100:18; see also id. at

100:13–20.) And even after this Court issued its memorandum opinion finding Napper

liable for infringing upon Prince Immanuel’s trademark, Napper has persisted in his

willful use of the Everlasting Life trademark in connection with his operation of the

Restaurant, because he still maintains that he is the rightful owner of the Complex.

(See id. at 99:4–17.)

       Since Napper’s November 2011 takeover of the business, the Restaurant has

generated significant (albeit decreasing) gross sales. Between November of 2011 and

December 2015, the business had a total “ordinary income” of $3,555,428, which is

comprised of $136,475 in November and December of 2011; $1,019,788 in 2012;

$1,084,287 in 2013; $771,341 in 2014; and $543,537 in 2015. (See Everlasting Life

Restaurant & Lounge Gross Profit, January 2011 through December 2015 (“Everlasting

Life Gross Sales Summary”) (attached hereto as Appendix B), ECF No. 105-2, at 1 or

B1.) Meanwhile, the business spent $1,232,518 on the goods needed for sales during

this same timeframe—specifically, $51,030 in November and December of 2011;

$482,464 in 2012; $449,206 in 2013 11; $197,617 in 2014; and $52,201 in 2015. (See


11
  The Everlasting Life Gross Sales Summary that Defendant provide d, attached hereto as Appendix B)
states that the “Costs of Goods Sold” in 2013 was $449,206. Given all of the other years have a


                                                20
id.) It appears that a total of $379,234 was paid for rent (excluding late fees) to

Kingdom Management, the Restaurant’s landlord, between November 2011 and the end

of 2015. (See Itemized Expenses at 95–96, 298–99 or Appendix A at A6–A7, A10–

A11.) 12 The Court also finds that Napper has demonstrated $227,210 in operating

expenses relating to his infringing use of Prince Immanuel’s trademark in 2014 (see

Supplement Itemized Costs and Expenses for Everlasting Life 2014 (attached hereto in

Appendix C), ECF No. 105-3, at 1 or C1), and $223,434 in operating expenses relating

to his infringing use of the trademark in 2015 (see Itemized Costs and Expenses for

Everlasting Life 2015 (attached hereto in Appendix C), ECF No. 105-4, at 1 or C2). 13


negative value for the “Cost of Goods Sold” column, and the value refers to a “Cost[,]” the Court
presumes this to be a clerical error and treats the “Costs of Goods Sold” in 2013 as costs that are to be
subtracted from ordinary income.
12
   Determining Napper’s rental expenses was a tedious and frustrating affair, largely due to the lack of
documentation for rental payments for some months. For example, the Itemized Expenses document
suggests that Napper did not pay rent in August 2012, March 2015, or September 2015, but, in other
months such as October 2013, Napper paid significantly more than the amount due for that month —
$10,771.48 instead of the $7,645.63 that appears to have been the typical rent during that time period.
(See Itemized Expenses at 96, 299 or Appendix A at A7, A12.) The Court has thus settled on the
following approach to arriving at the total cost of actual payments. Relying on the Itemized Expenses
document, the Court determined what Napper’s rental payments were likely to be for each month, based
on the assumption that (1) Napper paid rent every month, and (2) the monthly rent stayed constant from
month to month unless there was a r ent increase borne out by the next few months. The estimated
monthly rent amounts are: $7,000 (November 2011 –December 2011); $7,076.97 (January 2012 –
October 2012); $7,351.13 (November 2012 – June 2013); $7,645.63 (July 2013–April 2014); $7,624.67
(May 2014–December 2014); $7,926.93 (January 2015–April 2015); $8,213.65 (May 2015–October
2015); $8,681.02 (November 2015); and $8,531.02 (December 2015). ( See Itemized Expenses 95–96,
298–99 or Appendix A at A6–A7, A10–A11.) Multiplying each of these amounts by the number of
months for which that amount was owed and adding up the resulting sums produces the estimated total
value of Napper’s rental expenses between 2011 and 2015 —$379,234.06.
13
   The Court arrived at these operating-expense figures by examining certain documents that Napper
provided (see Supplement Itemized Costs and Expenses for Everlasting Life 2014; Supplement Itemized
Costs and Expenses for Everlasting Life 2015, both attached hereto as Appendix C), and excluding
certain listed expenses that the Court deeme d inaccurate and/or impermissibly included for the purposes
of the instant calculation. For example, for 2014, the Court did not consider: the listed payments made
for rent or the Costs of Goods Sold (since those expenses had already been accounted for and should
not be deducted twice from the business’s revenue); “[c]ontractor” expenses (given Napper’s habit of
compensating himself or his family through these categories); and expenses for “[t]ravel[,]”
“[m]iscellaneous[,]” and “gifts” (because it is uncl ear how those expenses relate to Napper’s infringing
use). The Court also excluded these same categories of expenses for 2015 for the same reasons (to the
extent that the same categories appeared in 2015), the “[r]eimbursement” expenses for the same reaso n
that it did not consider the “[c]ontractor” expenses in 2014, and 2015 expenses for “[c]ashier error” or
“[g]ift card payment” in the absence of an explanation of how those expenses were necessary for the


                                                   21
                3. Napper Genuinely (But Mistakenly) Believes That He Is, And Always
                   Was, The Rightful Owner Of The Business And The Everlasting Life
                   Trademark

        Napper’s testimony during both the liability and damages trials had one

consistent theme: his belief that the Everlasting Life brand and associated food -service

business belongs to him. (See, e.g., July 14, 2015 Trial Tr. at 142:16–23 (“My

testimony is that my business, which is the food business that I established in 1995 . . .

The name [of that business] was Everlasting Life.”); Damages Trial Tr. at 99:14–17

(“And Everlasting Life had been my business. I established it, and I established it for

the purposes that it serves now, and [the Court’s] decision didn’t change my heart.”).)

Make no mistake, in the wake of this Court’s decision in Yah Kai I, Napper knew that

running the Everlasting Life Restaurant & Lounge violated Prince Immanuel’s legal

rights. (See Damages Trial Tr. at 100:11 (“I realized what was written on the

paper[.]”).) But Napper was unwavering in his conviction that his pivotal role in

conceiving of and managing the business from its inception conferred upon him the

right of ownership, even if the financial equity belonged to someone else and the

trademark was registered under someone else’s name. (See id. 100:11–13 (“So I

realized what was written on the paper, but I knew what was righ t. And I knew that I

was, I was the person who did all of this.”).) In other words, Napper has consistently

expressed certainty that the business formerly known as “Everlasting Life Health

Complex” and its accompanying trademark belongs to him (without regard to the

financial stake of Plaintiffs and other Community members), apparently because of a

conception of property ownership that differs sharply from the precepts that are



production of the Restaurant’s goods and services. (See Part IV.A.2.c, infra.)


                                                  22
recognized under federal and Maryland law. See Yah Kai I, 195 F. Supp. 3d at 311

(explaining that, as the first user of the trademark, Prince Immanuel owned the

Everlasting Life trademark and the right of businesses to use that trademark).

       Thus, Napper is mistaken. But this Court finds that his mistaken ownership

convictions are earnestly and sincerely held, and therefore, Napper’s related actions in

recovering what he viewed as his own property are not properly characterized as

malicious. See Black’s Law Dictionary 1101 (10th ed. 2014) (defining “malicious” as

meaning “[w]ithout just cause or excuse”).

              4. The Registration Status Of The Everlasting Life Trademark Is
                 Presently Uncertain

       There is no dispute that Prince Immanuel (and, by license, Yah Kai) was the

rightful holder of the registered “Everlasting Life” trademark at the time that Napper

evicted Plaintiffs and took over the Complex. See Yah Kai I, 195 F. Supp. 3d at 319.

However, with the passage of time, the registration status of that trademark has become

uncertain. The testimony at the damages trial indicated that Prince Immanuel may have

allowed the Everlasting Life trademark’s registration to lapse when it was up for

renewal in 2016. (See Damages Trial Tr. at 29:17–30:15.) And additional evidence

suggested that Napper spied an opportunity, and took steps to register the Everlasting

Life trademark for himself. (See 3d Dam. FOF Tbl at 8 (B) (acknowledging that

Napper had attempted to trademark the Everlasting Life mark with the United States

Patent and Trademark Office (USPTO) in June or July 2016); Damages Trial Tr. at

11:20–12:16 (taking judicial notice that this application was still pending as of

November 15, 2016).)




                                             23
          To date, neither of the parties has provided the Court with any notice or other

definitive evidence regarding the current status of the registered tra demark, and

therefore, this Court is not in a position to know whether Prince Immanuel continues to

hold the trademark registration, or whether Napper has successfully registered that

trademark with the USPTO. Given Napper’s mistaken beliefs about legal ownership, as

described above, the Court is not inclined to credit Napper’s bald statements of present

ownership, and without additional evidence, this Court cannot determine which party

the USPTO recognizes as holding the registered trademark—a non-finding that has

implications for the Court’s conclusions regarding injunctive relief. ( See Part IV.C,

infra.)


IV.       CONCLUSIONS OF LAW REGARDING MONETARY DAMAGES AND
          OTHER REQUESTED REMEDIES

          As explained fully below, this Court concludes that Plaintiffs have demonstrated

that they are entitled to certain monetary damages but not all of the relief that they have

requested in this case. Specifically, the evidence presented establishes that, as a

remedy for Napper’s willful trademark infringement and unfair competitio n, Prince

Immanuel and Yah Kai are entitled to recover: (1) the profits that Napper generated

(i.e., the Restaurant’s gross sales minus its expenses) in connection with his operation

of the Restaurant during the period of his infringing use of the “Everlasting Life”

trademark—which amounts to $1,856,144—(2) their actual damages for Napper’s

seizure of their business and operation of that entity under the trademarked name

“Everlasting Life,” which total $545,407; and (3) the yet-to-be-calculated attorney fees

and costs that have arisen from this litigation. In addition, Yah Kai has also

successfully claimed that it is entitled to compensation for Napper’s conversion of its


                                              24
tangible and intangible property interests, in the amount of $142,864, along with

$54,434 in prejudgment interest. However, Plaintiffs have not demonstrated any right

to punitive damages or injunctive relief for their claims und er the Lanham Act or

Maryland common law.

       Accordingly, this Court will award Plaintiffs $2,401,551 plus attorney fees and

costs with respect to Counts I, II, and III; and with respect to Count VI, Yah Kai is

awarded a total of $142,864 in compensatory damages and $54,434 in prejudgment

interest. Plaintiffs will have the opportunity to file a timely motion for attorney fees

and costs. No other damages or injunctive relief will be awarded.

       A. As A Remedy For Napper’s Trademark Infringement And Unfair
          Competition, Plaintiffs Are Entitled To The Restaurant’s Profits From
          November 2011 To The Present, Their Actual Damages, And Also
          Attorney Fees And Costs

              1. Overview Of The Statutory And Common Law Remedies For
                 Trademark Infringement And Unfair Competition

       The Lanham Act provides a number of remedies that a Court may award

plaintiffs in cases of trademark infringement or unfair competition. These remedies

include various types of monetary damages and the issu ance of a permanent injunction.

See 15 U.S.C. §§ 1116–17. With respect to damages, the Lanham Act provides that

       [w]hen a violation of any right of the registrant of a mark registered in
       the Patent and Trademark Office, a violation under section 1125(a) or
       (d) of this title, or a willful violation under section 1125(c) of this title,
       shall have been established in any civil action arising under this chapter,
       the plaintiff shall be entitled . . . to recover (1) defendant’s profits, (2)
       any damages sustained by the plaintiff, and (3) the costs of the action.

Id. § 1117(a). Thus, Congress has authorized the recovery of three different types of

monetary damages for the Lanham Act violations at issue here: Defendant’s profits,

Plaintiffs’ actual damages, and Plaintiffs’ costs of litigating the Lanham Act claim.



                                              25
       A nearly identical set of remedies exists for claims of unfair competition under

Maryland common law, see Md. Metals, Inc. v. Metzner, 382 A.2d 564, 573 (Md. 1978),

with the sole difference being that Maryland’s common law also authorizes punitive

damages, which are available when a plaintiff acts with actual malice, see GAI Audio of

N.Y., Inc. v. Columbia Broad. Sys., Inc., 340 A.2d 736, 750, 754 (Md. Ct. Spec. App.

1975). Because punitive damages can be awarded under common law, it is not

uncommon for plaintiffs to claim that the same trademark infringement activity violates

both the Lanham Act and state common law prohibitions against unfair competition.

See, e.g., Suntree Techs., Inc. v. Ecosense Int’l, Inc., 693 F.3d 1338, 1343 (11th Cir.

2012); ITC Ltd. v. Punchgini, Inc., 373 F. Supp. 2d 275, 278 (S.D.N.Y 2005). But this

overlap does not permit a plaintiff to “recover[] twice for the same injury.” Medina v.

District of Columbia, 643 F.3d 323, 328 (D.C. Cir. 2011). Indeed, “if a federal claim

and a state claim arise from the same operative facts, and seek identical relief, an award

of damages under both theories will constitute double recovery[,]” which is not

allowed. Id. (quotation omitted).

       In addition to the forms of monetary relief mentioned above, t he Lanham Act

also authorizes district courts to

       grant injunctions, according to the principles of equity and upon such
       terms as the court may deem reasonable, to prevent the violation of
       any right of the registrant of a mark registered in the Patent and
       Trademark Office or to prevent a violation under subsection (a), (c),
       or (d) of section 1125 of this title.

15 U.S.C. § 1116(a). Thus, the statute authorizes a district court to grant a permanent

injunction against defendants who engage in trademark infringement or who engage in

unfair competition. See id. However, the decision to issue such a permanent injunction




                                            26
rests, as section 1116(a) acknowledges, on the principles of equity that underlie most

forms of injunctive relief: “(1) success on the merits, (2) whether the plaintiffs will

suffer irreparable injury absent an injunction, (3) whether, bala ncing the hardships,

there is harm to defendants or other interested parties, and (4) whether the public

interest favors granting the injunction.” Hanley-Wood LLC v. Hanley Wood LLC, 783
F. Supp. 2d 147, 151 (D.D.C. 2011) (quoting Am. Civil Liberties Union v. Mineta, 319
F. Supp. 2d 69, 87 (D.D.C. 2004)).

              2.     Plaintiffs Have Shown That They Are Entitled To Recover The
                     Restaurant’s Profits From November 2011 Through The Present

       It is well established that, when making an award of monetary damages under the

Lanham Act, a trial judge “should state whether the award is based on [the] defendant’s

profits, plaintiff’s actual damages or both, since each measure depends on different

factors.” Foxtrap, Inc., 671 F.2d at 641. The need for making this distinction arises

from the fact that, under the Lanham Act, “courts have generally required proof that

certain factors are present before approving a monetary award” and the se “factors vary

according to the measure of relief used.” Id.

       For example, before a court may award a plaintiff the defendant’s profits, the

plaintiff must demonstrate that the defendant acted in “bad faith” or with “willful”

disregard of the plaintiff’s trademark rights. Id.; see also ALPO Petfoods, Inc. v.

Ralston Purina Co., 913 F.2d 958, 965 (D.C. Cir. 1990) (citing W.E. Bassett Co. v.

Revlon, Inc., 435 F.2d 656, 662 (2d Cir. 1970)). This standard is not eas y to satisfy, for

“courts have insisted on a relatively egregious display of bad faith,” Foxtrap, Inc., 671
F.2d at 641, or a showing that the infringement was done knowingly and callously, see

id. at 641–42 (citing Stuart v. Collins, 489 F. Supp. 827, 831 (S.D.N.Y.1980)). Indeed,



                                            27
“[w]illfulness or bad faith requires some element of targeted wrongdoing and

intentionally deceptive conduct before the defendant’s profits are recoverable.” Riggs

Inv. Mgmt. Corp. v. Columbia Partners, LLC, 966 F. Supp. 1250, 1270 (D.D.C. 1997)

[hereinafter Riggs I] (internal quotation marks and citation omitted); see also ALPO

Petfoods, Inc., 913 F.2d at 966 (“[I]n the trademark infringement context, ‘willfulness’

and ‘bad faith’ require a connection between a defendant’s awareness of its competitors

and its actions at those competitors’ expense.”). 14

        If a plaintiff establishes that the defendant acted willfully or in bad faith, the

court must assess the profits that the defendant earned through the unlawful use of his

mark. See Riggs Inv. Mgmt. Corp. v. Columbia Inv. Partners, LLC, 975 F. Supp. 14, 15

(D.D.C. 1997) [hereinafter Riggs II] (“[A] plaintiff is not entitled to profits

demonstrably not attributable to the unlawful use of his mark.”). To do so, the court

applies the burden-shifting framework that section 1117(a) establishes, which initially


14
  Congress amended 15 U.S.C. § 1117(a) in 1999. See Trademark Amendments Act of 1999, Pub. L.
No. 106–43, § 3(b), 113 Stat. 218, 219. Prior to that time, Congress provided no remedy for violations
of 15 U.S.C. § 1125(c), and to correct that, Congress’s amendment to 15 U.S.C. § 1117(a) allowed for
damages in the case of “a willful violation under section 1125(c)[.]” 15 U.S.C. § 1117(a) (emphasis
added). Notably, however, none of the other Lanham Act violations for which section 1117(a) provides
a remedy contains the word “willful.” See id. Thus, the courts of appeals are currently split regarding
whether a showing of willfulness is truly necessary to recover a defendant’s profits for all Lanham Act
violations. As of last year, the Federal and Ninth Circuits have stood fast by their interpretations
mandating willfulness for the recovery of profits. See Stone Creek, Inc. v. Omnia Italian Design, Inc. ,
875 F.3d 426, 441 (9th Cir. 2017), petition for cert. filed; Romag Fasteners, Inc. v. Fossil, Inc., 817
F.3d 782, 791 (Fed. Cir. 2016), cert. granted, judgment vacated, 137 S. Ct. 1373 (2017), opinion
reinstated in relevant part per curiam, 668 F. App’x 889 (Fed. Cir. 2017). Meanwhile, the Fourth and
Fifth Circuits have continued to insist that willfulness is only a factor—as opposed to a requirement—
when a court decides whether a defendant must disgorge his profits. See Synergistic Int’l, LLC v.
Korman, 470 F.3d 162, 175 & n.13 (4th Cir. 2006); Quick Techs., Inc. v. Sage Grp. PLC, 313 F.3d 338,
347–49 (5th Cir. 2002). The Third Circuit switched sides in this long-standing debate subsequent to
the adoption of the statutory amendment, and it now holds the view that the Fourth and Fifth Circuits
espouse. See Banjo Buddies, Inc. v. Renosky, 399 F.3d 168, 173–75 (3d Cir. 2005). The D.C. Circuit
has not weighed in on the willfulness requirement since its opinion in ALPO Petfoods, Inc. in 1990, and
thus there is no post-amendment binding law in this Circuit on the subject . Nevertheless, because this
Court finds that Napper did willfully infringe upon Prince Imma nuel’s trademark (see Part IV.A.2.a,
infra), an award of profits is appropriate in this case under either of the approaches taken by the circuit
courts.


                                                    28
requires the plaintiff “to prove defendant’s sales only[.]” 15 U.S.C. § 1117(a). The

burden of production then shifts to the defendant, who “must prove all elements of cost

or deduction claimed” from those gross sales, as needed for the court to reach the final

figure representing the defendant’s profits. Id. Should the defendant fail to prove these

costs and deductions, the defendant’s gross sales shall serve as the profits for purposes

of section 1117(a). See Riggs II, 975 F. Supp. at 15–16, 17. The court also retains the

discretion to alter the resulting sum if it concludes that “recovery based on profits is

either inadequate or excessive . . . according to the circumstances of the case.” 15

U.S.C. §1117(a).

         In the instant case, Plaintiffs focus heavily on the Restaurant’s gross sales since

November of 2011, requesting that this Court award Plaintiffs the profits that Napper

secured as a result of his willful conduct in seizing the Restaurant from Plaintiffs and

reopening it under the same trademarked name. (See Pls.’ Damages Br. (Pls.’ Dam.

Br.), ECF No. 100, at 8–14.) This focused effort is warranted, because the record

clearly establishes Napper’s deliberate disregard for Prince Immanuel’s trademark

rights, and thus Plaintiffs are entitled to the Restaurant’s profits during the period of

infringement, which, after an equitable increase, amount to $1,856,144, as explained

below.

                       a. Napper Has Acted With Willful Disregard Of Prince Immanuel’s
                          Rights As A Trademark Holder, And Continues To Do So At
                          Present

         First of all, as mentioned above, there is no question that Napper’s infringement

of the “Everlasting Life” mark was—and still is—knowing. Prince Immanuel notified

Napper in writing that Prince Immanuel held the federally registered “Everlasting Life”

trademark prior to Napper’s seizure of the facility and before Napper reopened the


                                              29
Restaurant. (See 3d Liability FOF Tbl. at 132 (A, B); Trademark Infringement Notice

at 1.) And Napper has continued to operate the Restaurant under that moniker to date,

even after this Court concluded in its liability opinion that his continued use of the

mark constitutes trademark infringement. (See 3d Liability FOF Tbl. at 114 (A, B).)

Cf. ALPO Petfoods, 913 F.2d at 966 (explaining that a showing of willfulness usually

involves a “deliberate theft of a mark holder’s good will”).

       It is also clear to this Court that Napper has engaged in infringing conduct with a

“smug willingness” to violate Prince Immanuel’s trademark rights, or at least a “callous

disregard” for those rights. Foxtrap, 671 F.2d at 641–42. Napper’s own testimony at

both phases of this trial clearly demonstrates that Napper’s actions are not those of an

infringer who is proceeding in good faith and with due respect for Plaintiffs’ ownership

rights, but instead appear to be the deliberate actions of a misguided individual intent

upon responding to perceived slights. (See, e.g., Damages Trial Tr. at 100:3–20

(Napper) (acknowledging that Napper considered changing the name of the restaurant,

but decided not to do so because “[Prince Immanuel] is an individual who has

demonstrated throughout the time that I was in that community that he didn’t look out

for my best interest”).) Indeed, this Court previously noted in its liability opinion that

Napper has chosen to exercise his own brand of “vigilante justice” in appropriating

Plaintiffs’ business and operating it in violation of Prince Immanuel’s trademark rights.

Yah Kai I, 195 F. Supp. 3d at 321–22. Thus, it can be said that Napper has acted in bad

faith by deliberately undertaking to seize Plaintiffs’ business and operate it as his own,

rather than seeking out other dispute-resolution options, see ALPO Petfoods, 913 F.2d

at 966, and at the very least, Napper has demonstrated a willful and callous disregard




                                            30
for Prince Immanuel’s rights as the undisputed owner of the Everlastin g Life trademark,

such that an award of the profits from his infringing activities is appropriate, see, e.g.,

Greene v. Brown, 104 F. Supp. 3d 12, 18 (D.D.C. 2015) (awarding plaintiff the

defendant’s profits given defendant’s admission of willfulness); Riggs I, 966 F. Supp. at

1270 (holding that defendants acted “willfully and in bad faith” and plaintiffs were thus

“entitled to [defendant’s] equity profits”).

       This conclusion leads the Court to an evaluation of the scope of Napper’s willful

infringement. The law provides that Napper is liable to Plaintiffs for the profits that the

Restaurant generated for the entire period of his infringement, see Riggs II, 975 F.

Supp. at 16, and this Court finds that the infringing period in the instant case runs from

the time that Napper knowingly undertook to infringe upon Prince Immanuel’s

trademark through the instant judgment, see Yah Kai I, 195 F. Supp. 3d at 307. Prince

Immanuel tendered notice of his registration of the “Everlasting Life” mark to Napper

in November of 2011, and in that same notice, he clearly revoked any license Napper

may have had to use the mark. (See Trademark Infringement Notice at 1.) Thus, when

Napper began running the Restaurant on November 16, 2011, Napper knowingly,

willfully, and immediately infringed upon Prince Immanuel’s trademark. Furthermore,

because Napper has not ceased using the “Everlasting Life” mark in connection with his

operation of the Restaurant to date, Napper’s infringing use of Prince Immanuel’s

trademark has continued to the present day.

       Napper argues that his infringing conduct should not be construed to continue

through this present judgment, because Prince Immanuel’s trademark registration lapsed

in 2016 and was not renewed. (See Damages Trial Tr. at 153:24–154:5.) But that




                                               31
argument misunderstands trademark rights, which are protected both by statute and by

common law. It is well established that the termination or cancellation of a federally

registered mark does not, in itself, represent the cessation of a prior ity user’s rights in

the mark at common law. See, e.g., McCarthy § 20:40 (noting that cancellation of a

registration does not “invalidate state or federal rights in the trademark which do not

flow from federal registration”); see also Two Pesos, Inc. v. Taco Cabana, Inc., 505
U.S. 763, 768 (1992) (“[I]t is common ground that § 43(a) protects qualifying

unregistered trademarks and that the general principles qualifying a mark for

registration under § 2 of the Lanham Act are for the most part applicable in d etermining

whether an unregistered mark is [also] entitled to protection under § 43(a).” (emphasis

added)). Thus, even if Prince Immanuel’s trademark registration lapsed in 2016, as

Napper asserts, Prince Immanuel may nevertheless claim an entitlement to enforcement

of his rights at common law, so long as the mark has not been abandoned. See, e.g.¸

Marcon, Ltd. v. Helena Rubenstein, Inc., 694 F.2d 953, 954–55 & n.1 (4th Cir. 1982)

(noting that plaintiff had brought state law claims based, in part, on trad emarks whose

registration had lapsed); see also Matal v. Tam, 137 S. Ct. 1744, 1753 (2017) (“[A]n

unregistered trademark can be enforced under state common law [.]”).

       Here, Napper makes no credible contention that Prince Immanuel’s trademark

rights at common law should not be recognized because of a lapse in the formal federal

registration of the “Everlasting Life” trademark. See Yah Kai I, 195 F. Supp. 3d at

310–11 (acknowledging that “Plaintiffs hold superior rights at common law that

establish their exclusive ownership of the mark and entrust them with the legal power to

prevent junior users (such as Napper) from infringing upon said mark”). Nor can it be




                                              32
said that Prince Immanuel has “abandoned” his trademark interests in any meaningful

sense. To be sure, the Community is no longer operating a food -service establishment

using that mark, see Grocery Outlet Inc. v. Albertson’s Inc., 497 F.3d 949, 951 (9th Cir.

2007) (noting that one may abandon a trademark through nonuse), but that is simply and

solely because Napper effectively stole the Community’s real property and business

interests that were associated with that mark, and not because Prince Immanuel and Yah

Kai willingly relinquished their business, along with any right to use that trademark in

the future. In this Court’s view, it would pervert the law of trademark infringement and

unfair competition to equate Napper’s theft of the Complex, and Plaintiffs’ reasonable

reluctance to initiate a new restaurant business (see Damages Trial Tr. at 32:9–21

(Prince Immanuel) (explaining that the Community held off from starting up a new

restaurant under the same moniker because it first wanted to resolve this litigation),

with legal “abandonment,” see Grocery Outlet, 497 F.3d at 951 (“To show abandonment

by nonuse, the party claiming abandonment must prove both the trademark owner’s (1)

discontinuance of trademark use and (2) intent not to resume such use.” (internal

quotation marks omitted)).

      In sum, Prince Immanuel not only notified Napper of his priority interest in use

of the mark before the November 2011 eviction, but he has also actively litigated the

trademark issue before this Court ever since. Thus, Napper can neither (1) reasonably

contend that he was unaware of Prince Immanuel’s trademark interests such that he

should not be liable for the profits generated from the time the infringement began, nor

(2) credibly maintain that Prince Immanuel has abandoned his trademark interests




                                            33
because of his nonuse of the mark. Consequently, Plaintiffs are entitled to an award of

the Restaurant’s profits from November of 2011 through the present date.

                    b.     Plaintiffs Have Established Estimated Gross Sales Of Nearly
                           $3.6 Million Between November Of 2011 And The Present

      This Court concludes that all of the profits that Napper has earned from running

the Restaurant are attributable to Napper’s infringing use of the Everlasting Life

trademark, because Napper took over Plaintiffs’ entire business. As this Court found in

Yah Kai I, Napper used a trade name that was “virtually identical to Yah Kai’s trade

name”; ran his business “in the same physical space as the former Complex”; and even

retained the Everlasting Life sign that Yah Kai had commissioned and installed outside

of the Capitol Heights building. 195 F. Supp. 3d at 317–18 (emphasis omitted). Thus,

it is a “near certainty that consumers will (mistakenly) think that Napper’s food -service

business is one of the enterprises that is owned and operated by the African Hebrew

Israelites.” Id. at 319. Put another way, Napper’s use of the Everlasting Life trademark

enabled him to appropriate all of the Community’s customers and its reputation (i.e., its

business good will), and also all of its profits. See id. at 318–19 (“[Napper’s] counsel

repeatedly emphasized that, rather than establishing a new, competing enterprise,

Napper is currently operating ‘the same business . . . [that has] been in the same place

using the same name that was being used prior to the trademark registration [.]’”

(quoting July 14, 2015 Trial Tr. at 39:17–22 (emphasis added))). And it is precisely

because Napper’s infringing use was so expansive that the remedy for his Lanham Act

violation and unfair competition should be similarly expansive, such that it

encompasses all of the profits Napper earned from the Restaurant that he unlawfully

commandeered. See Riggs II, 975 F. Supp. at 16 (awarding the plaintiff all of the



                                            34
defendant’s equity profits for “the period of its bad faith conduct” because those profits

all resulted from the defendant’s infringing conduct).

       To satisfy their obligation of demonstrating the Restaurant’s gross sales during

the relevant period, Prince Immanuel and Yah Kai have struggled to compile various

financial records (see Pls.’ Dam. COL at 13–14), and have proffered the following

analysis of how the Court should proceed to account for Napper’s infringing profits.

Plaintiffs say that, “[r]ather than . . . attempting to parse through an intenti onally

designed, convoluted, commingled puzzle of Fair and Balanced’s financial and tax

corporate finances, which funds are substantially derived from Everlasting Life,” the

Court should, instead, “simplify its task consistent with the letter of the law” by (1)

aggregating Fair and Balanced LLC’s gross sales from 2011 through 2015, which

Plaintiffs say is equal to approximately $4.04 million, and then (2) calculate 25% of

this gross sales figure ($1.01 million) as a “starting point” for the determination of

Plaintiffs’ damages, and then (3) “issue treble damages [by] multiply[ing] this amount

three [] times,” for a total award of $3.03 million. (Id. at 13–14.) This Court agrees

that Napper’s financial records are “convoluted” and that Plaintiffs’ approach is

certainly far simpler than undertaking to determine the actual profits that the pertinent

business interest generated during the relevant timeframe. (Id. at 13.) But, alas,

Plaintiffs’ requested methodology for determining the profits that resulted from

Napper’s infringing use of their mark is not at all consistent with the letter —or the

spirit—of the law.

       To avoid being repetitive, the Court directs Plaintiffs’ attention to Part VI.A.1 of

this Memorandum Opinion, supra, which explains that section 1117 of Title 15 of the




                                              35
U.S. Code specifies the forms of monetary damages that a court may award for Lanham

Act violations, as well as the adjustments that a court may make to those damages

amounts. Ga.-Pac. Consumer Prods. LP v. von Drehle Corp., 781 F.3d 710, 717 (4th

Cir. 2015) (“Monetary relief for trademark infringement is provided for in 15 U.S.C.

§ 1117, and each type of monetary award is categorized with particularity and

separately addressed.”). Arbitrarily awarding a percentage of an umbrella company’s

aggregated gross revenue is not one of those remedies. See 15 U.S.C. § 1117(a).

Instead, Congress has directed the Court to evaluate the “profits” that the defendants

derived from the infringing use, id., which requires at least some effort to determine the

actual gross sales pertaining to the infringing activity and to subtract the costs that

defendant incurred with respect to those sales.

        Luckily, the record here contains a document that purports to evidence the

Restaurant’s gross sales between November of 2011 and December of 2015. (See

Appendix B at B1.) This document, which Napper’s accountant testified that he

compiled from his contemporaneous QuickBooks account, shows that the Restaurant

generated “[o]rdinary [i]ncome” of $3,555,428 between November 2011 and December

2015—a figure that breaks down to $136,475 for the last two months of 201 1

(November and December); $1,019,788 in 2012; $1,084,287 in 2013; $771,341 in 2014;

and $543,537 in 2015. In the absence of any other reliable evidence regarding the

Restaurant’s sales during this period, or any reason to doubt the reliability of these

numbers in particular, this Court will rely upon these figures and consider them to

represent the Restaurant’s gross sales from November of 2011 through December of

2015.




                                             36
       Plaintiffs have also suggested that the applicable gross sales figure for the

purpose of determining the Restaurant’s profits should include the Restaurant’s sales in

2016 (see Pls.’ Dam. Br. at 14; Pls.’ Dam. COL at 13–14)—and presumably their

request would now extend to gross sales for the year 2017 and sales-to-date for 2018,

because Napper’s infringement is still ongoing. But as explained in Part III.B, supra,

this Court has no evidence regarding the sales figures for those years because Napper

has not yet produced those records. And given the apparent and significant downward

trajectory in the Restaurant’s gross sales in the years since Napper has managed the

facility (see Appendix B at B1), any estimate of the sales for 2016, 2017, or 2018 that

is derived from calculating the average of the gross sales from previous years w ould

likely overestimate the Restaurant’s recent sales volume. Thus, this Court is reluctant

to reach any conclusion about the Restaurant’s gross sales in fiscal years 2016, 2017,

and early 2018, and will instead account for this time period by adjusting the overall

award of profits as the Lanham Act allows. (See Part IV.A.2.d, infra.)

       Consequently, at this point in the analysis, the final gross sales figure

encompasses only the documented revenue of the Restaurant between November 2011

and December 2015, and that amount totals $3,555,428.

                     c.     Napper’s Costs For Operating The Complex Between
                            November 2011 and December 2015 Were Approximately $2
                            Million

       In order to determine Napper’s profits, the expenses that Napper incurred with

respect to the Restaurant’s operations must be subtracted from the gross sales figure.

See 15 U.S.C. § 1117(a). Significantly for present purposes, the Lanham Act expressly

places the burden of proving the costs attributable to production of the infringing goods

on the defendant, and it is clear that if such costs are not established, the defendant can


                                            37
be held liable to the plaintiffs for the full value of the infringing sales. See id.; Riggs I,
966 F. Supp. at 1271; see also Hamilton-Brown Shoe Co., 240 U.S. at 262 (noting the

difficulty in requiring plaintiff to attribute profits specifically to infringing conduct,

and accepting that “[i]f one wrongfully mixes his own goods with those of another . . .

he shall lose the whole, for the reason that the fault is his” (quoting Graham v. Plate,

40 Cal. 593, 598 (1871))). To prove these deductible costs, a defendant must do more

than merely maintain that a list of expenses or costs are attributable to the production of

infringing goods, especially where, as here, the proffered list include categories of

expenses that may well be unrelated to the infringing activity. See Maltina Corp. v.

Cawy Bottling Co., Inc., 613 F.2d 582, 586 (5th Cir. 1980); see also Kamar Int’l, Inc. v.

Russ Berrie & Co., Inc., 752 F.2d 1326, 1331–33 (9th Cir. 1984) (examining the

varying methods courts use to allocate deductions for overhead expenses before

concluding that defendant must prove that each category of overhead actually

contributed to “the production, distribution[,] or sales of the infringing goods”).

       Unfortunately for Napper, this Court has concluded that some of the records he

has provided to demonstrate costs are either unreliable, or contain assertions that the

listed expenses are not clearly related to Napper’s infringing activities. ( See Part III.B

& n.13, supra (explaining why not all of the costs listed in the documents contained

within Appendix A and Appendix C are trustworthy).) With respect to the Itemized

Expenses document in particular, the Court expressed its concerns about the

commingling of business expenses during the damages trial, and both Napper’s

accountant and his defense counsel specifically acknowledged those deficiencies , and

vowed to address them. (See, e.g., Damages Trial Tr. at 140:14–141:1 (Edwards)




                                              38
(agreeing it was not possible to identify which expenses were attributable to the

Restaurant merely by reviewing the Itemized Expenses document); see also id. at

168:9–15 (Def.’s Counsel) (recognizing the need to “ferret[] out [those expenses] that

aren’t Everlasting Life’s expenses” after trial)). But no subsequent effort was ever

undertaken to provide the Court with more reliable figures, much less any theory or

formula for calculating the costs of Napper’s production of the infringing goods and

services. (See e.g., Damages Trial Tr. at 157:1–158:8 (Def.’s Counsel) (lacking such a

theory); Amended Joint Pretrial Statement, ECF No. 99, at 4 (asserting only that

“Defendant’s profits were d[e] minimis”)). And without any statement regarding which

of the listed expenses are actually attributable to the operation of the former Complex

business (as opposed to Napper’s other business concerns), this Court cannot conclude

as a matter of law that the cost listings that Napper has provided prove all of the

operating costs he now claims.

       But this is not the end of the matter as far as Napper’s costs are concerned.

Where a defendant in a trademark infringement case has failed to clearly demonstrate

the costs attributable to their production of infringing goods, courts in this Circuit have

nevertheless routinely considered other available evidence pertaining to a defendant’s

readily-attributable expenses. See, e.g., Breaking the Chain Found., Inc. v. Capitol

Educ. Support, Inc., 625 F. Supp. 2d 1, 3 (D.D.C. 2013) (using information provided by

the plaintiff to help the court determine defendant’s costs). Here, an exhibit that has

been offered to establish the Restaurant’s gross sales also includes evidence of the

“[c]osts of [g]oods [s]old” (i.e., the raw materials) between November 2011 and 2015.

(See Appendix B at B1.) According to this document, the Restaurant had a total Cost




                                            39
of Goods Sold of $1,232,518 in the period from November of 2011 through 2015, which

consists of costs of $51,030 in the pertinent part of 2011, $482,464 in 2012, $449,206

in 2013, $197,617 in 2014, and $52,201 in 2015. (See id.)

       The accuracy of this document’s representation of costs has not been disputed;

therefore, this cost figure will be included in the deductions that must be made from the

gross sales amounts calculated above in order to determine Napper’s profits.

Additionally, because the record reflects rent payments that Napper made to Kingdom

Management from November 2011 through December 2015 totali ng $379,234 (see Part

III.C.2., supra; Appendix A at A6–A7, A10–A11), the Court finds that these payments

are directly attributable to his infringing use of the mark and should also be subtracted

from the Restaurant’s gross sales. Finally, as noted in Part III.C.2, supra, the Court has

found that two of the documents Defendant submitted provide credible eviden ce of

additional expenses relating to the operation of the Restaurant in the last two years of

the infringing period (2014 and 2015)—specifically, $227,210 in 2014, and $223,434 in

2015. (See Part III.C.2. & n.13, supra; see also Appendix C at C1–C3.) These costs

will be deducted as well. Thus, based on the record evidence, the proven expenses for

operation of the Everlasting Life Restaurant between November 2011 and December

2015 total $2,062,396. 15

       The Court will use this cost figure to calculate the profits that the Restaurant


15
  The Court acknowledges that this cost figure does not include Napper’s expenses for running the
Restaurant from 2011 through 2013, other than the rental payments that were made and the costs of the
goods sold during those years. As this Court has previously n oted, the defendant has not provided the
Court with a trustworthy accounting of all of the Restaurant’s expenses during this two -year period.
(See Part III.B, supra.) Under the Lanham Act’s burden-shifting framework, Napper bears the
responsibility to prove any costs that he seeks to have deducted from the gross sales figures that
Plaintiffs have provided, see 15 U.S.C. § 1117(a), and because he has not done so, this Court has no
choice but to calculate the damages award without further deductions for uns pecified or unproven
operating costs.


                                                  40
earned during this timeframe in accordance with the Lanham Act’s requirements . See

15 U.S.C. § 1117(a). And after subtracting the established expenses attributable to the

production of infringing goods from the total gross sales of the Restaurant for 2011

through 2015, the Court holds that Napper’s profits from his infringing use of the mark

from November 2011 until December 2015 total $1,493,032.

                    d.     In This Court’s Discretion, The Award Of Profits Will Be
                           Increased From $1,493,032 To $1,856,144, To Account For
                           Profits Between 2016 and The Present

      The Lanham Act specifically authorizes the modification of an award of profits

calculated pursuant to the Act, if the court believes the “amount of the recovery based

on profits is inadequate or excessive[,]” 15 U.S.C. § 1117(a), and, here, an award of

profits in the amount of $1,493,032 is, in fact, inadequate. As previously mentioned, an

award in that amount does not include any of the profits that the Restaurant has earned

since January 2016, because the record contains no evidence regarding the Restaurant’s

gross sales or costs in 2016, 2017, or thus far in 2018. (See Part IV.A.2.c, supra.)

Moreover, the record lacks this evidence because Napper has failed to produce it (and

not because the Restaurant ceased to operate and thus stopped infringing upon Prince

Immanuel and Yah Kai’s trademark rights). Therefore, the “amount of . . . recovery

based on profits” that consists only of the Restaurant’s profits from November of 2011

until December 2015 is manifestly “inadequate[,]” 15 U.S.C. § 1117(a), and as a result,

the Court will adjust its award of profits upward.

      The Court is mindful that any such adjustment should be “careful[ly] tailor[ed,]”

Foxtrap, 671 F.2d at 642, and as a result, the Court will use the following approach.

First, the Court will (generously) assume that the Restaurant’s gross revenue and

expenses in 2016, 2017, and the early part of 2018 (on a pro-rated basis of course) were


                                           41
the same as those figures were in the year 2015—which is the last year for which this

Court has such information. Defendant’s gross revenue and proven costs for 2015 were,

respectively, $543,537 and $373,837 (consisting of rent payments, the cost of goods

sold, and the expenses the Court found were necessarily for the production of the

infringing good and services in Part III.C.2, supra), and thus Defendant’s proven profits

for 2015 were $169,700.

          Next, the Court will attribute that amount of profits to the years 2016, 2017, and

(on a pro-rated basis) 2018, because the Court has no better measure of Defendant’s

profits for those years, yet the profit generated in those years must be accounted for in

the monetary damages award that the Court imposes. When this profit figure , $363,112,

is added to the previously calculated profit from 2011 through 2015, the new total

award is $1,856,144.

          Notably, in making this award of profits for the period from November 2011 to

present, this Court rejects Plaintiffs’ request for damages in the form of treble profits,

which the Lanham Act allows in certain circumstances. (See Pls.’ Dam. COL at 3–4, 9–

10, 14.) Under the statute, a plaintiff can claim entitlement to an award of treble profits

in cases that involve “use of a counterfeit mark[.]” See 15 U.S.C. § 1117(b). 16 But “to


16
     Section 1117(b) provides that:

          In assessing damages under subsection [1117(a)] for any violation of section 1114(1)(a)
          of this title . . . in a case involving use of a counterfeit mark or designation (as defined
          in section 1116(d) of this title), the court shall, unless the court finds extenuating
          circumstances, enter judgment for three times such profits or damages, whichever amount
          is greater, together with a reasonable attorney’s fee, if the violation consists of (1)
          intentionally using a mark or designation, knowing such mark or designation is a
          counterfeit mark (as defined in section 1116(d) of this title), in connection with the sale,
          offering for sale, or distribution of goods or services . . . .

15 U.S.C. § 1117(b).



                                                      42
establish trademark counterfeiting, Plaintiff must show that Defendant infringed a

registered trademark in violation of 15 U.S.C. § 1114(1)(a) and that defendant

‘intentionally used a mark, knowing such mark is a counterfeit mark.’” Lifted Research

Grp., Inc. v. Behdad, Inc., 591 F. Supp. 2d 3, 7 (D.D.C. 2008) (quoting 15 U.S.C.

§ 1117(b) (emphasis added)); see also Ga.-Pac. Consumer Prods. LP, 781 F.3d at 718.

The Lanham Act also makes clear that a “counterfeit” mark is “a spurious mark which

is identical with, or substantially indistinguishable from, a registered mark.” 15 U.S.C.

§ 1127.

      No such allegation or evidence has been presented in the instant case. Indeed,

although the Court previously concluded that Napper’s use of the Everlasting Life

moniker was likely to lead confusion on the behalf of the average customer, see Yah

Kai I, 195 F. Supp. 3d at 319, this Court has never found that Napper’s mark is a

counterfeit copy of Prince Immanuel’s trademark, or is otherwise indistinguishable

from that mark. And a side-by-side comparison of the two marks—Prince Immanuel’s

and Napper’s—is sufficient to prove this point:




(USPTO Service Mark Registration, Pls.’ Liability Trial Ex. 1, ECF No. 29-1, at 2;

Promotional Events by Fair and Balanced for Everlasting Life, Pls.’ Liability Trial Ex.

22, ECF No. 29-1, at 87.)



                                           43
       These images do not come close to meeting the “identical” or “substantially

indistinguishable” standard that characterizes a counterfeit mark. 15 U.S.C. § 1127; see

Idaho Potato Comm’n v. G & T Terminal Packaging, Inc., 425 F.3d 708, 721 (9th Cir.

2005) (explaining that, to engage in trademark counterfeiting, the defendant must use “a

non-genuine mark identical to [the registered mark]”). Therefore, this Court does not

have the authority to award treble damages for profits under the Lanham Act. See Ga.-

Pac. Consumer Prods. LP, 781 F.3d at 718.

       This Court also rejects Plaintiffs’ call for it to exercise its discretion under 15

U.S.C. § 1117(a) to modify the award of profits further, so as to issue an award that

effectively trebles the proven profits. (See Pls.’ Dam. COL at 3–4, 9–10, 14.) Such an

award would come perilously close to constituting a punishment for Napper’s

infringement, which the Lanham Act forbids. See 15 U.S.C. § 1117(a) (stating that the

awarded sum “shall constitute compensation and not a penalty”); see also Foxtrap, 671
F.2d at 642 n.11 (“[T]he [district] court should strive to assure that the award it orders

will deter the defendant, yet not be a windfall to plaintiff nor amount to punitive

damages.”).

              3. Plaintiffs Are Also Entitled To Attorney Fees And Costs

       The Lanham Act authorizes successful plaintiffs to recover their litigation costs

in the form of monetary damages, and also, “in exceptional cases[,]” plaintiffs can

recover “reasonable attorney fees.” 15 U.S.C. § 1117(a) (emphasis added). The D.C.

Circuit has long interpreted the “exceptional cases” standard to permit a court to award

a plaintiff attorney fees under the Lanham Act only if the plaintiff has demonstrated

that the defendant engaged in “willful or bad faith infringement.” Reader’s Digest

Ass’n, Inc. v. Conservative Digest, Inc., 821 F.2d 800, 808 (D.C. Cir. 1987), overruled


                                             44
on other grounds by Fogerty v. Fantasy, Inc., 510 U.S. 517 (1994); see also ALPO

Petfoods, 913 F.2d at 965–66 (applying the same standard). However, the Supreme

Court’s recent decision in Octane Fitness, LLC v. ICON Health and Fitness, Inc., 134
S. Ct. 1749 (2014), has called this interpretation of the “exceptional cases” standard into

question.

       In that case, the Supreme Court interpreted the attorney fees provision of the

Patent Act—which has exactly the same language as the attorney fees p rovision in 15

U.S.C. § 1117(a) 17—and focusing on the phrase ‘exceptional cases,’ the Supreme Court

concluded that “an ‘exceptional’ case . . . is simply one that stands out from others with

respect to the substantive strength of a party’s litigating position (considering both the

governing law and the facts of the case) or the unreasonable manner in which the case

was litigated[,]” Octane Fitness, LLC, 134 S. Ct. at 1756. Notably, the Supreme Court

did not insist on any finding of willfulness or bad faith, and ultimately though t it best

that “[d]istrict courts [] determine whether a case is ‘exceptional’ in the case -by-case

exercise of their discretion, considering the totality of the circumstances.” Id.

       Because the language in section 1117(a) is identical to the language tha t the

Supreme Court interpreted in Octane Fitness, the Octane Fitness standard seemingly

also applies to requests for attorney fees under the Lanham Act. Indeed, every court of

appeals to have considered the relevance of Octane Fitness has concluded that its

definition of an “exceptional case” ought to govern the Lanham Act’s attorney fees

provision. See, e.g., Romag Fasteners, Inc. v. Fossil, Inc., 866 F.3d 1330, 1334–35



17
  Compare 35 U.S.C. § 285 (“The court in exceptional cases may award reasonable attorney fees to the
prevailing party.”) with 15 U.S.C. § 1117(a) (“The court in exceptional cases may award reasonable
attorney fees to the prevailing party.”).


                                                 45
(Fed. Cir. 2017); SunEarth, Inc. v. Sun Earth Solar Power Co., 839 F.3d 1179, 1180–81

(9th Cir. 2016); Baker v. DeShong, 821 F.3d 620, 622–64 (5th Cir. 2016); Slep-Tone

Entm’t Corp. v. Karaoke Kandy Store, Inc., 782 F.3d 313, 317–18 (6th Cir. 2015); Ga.-

Pac. Consumer Prods. LP, 781 F.3d at 721; Fair Wind Sailing, Inc. v. Dempster, 764
F.3d 303, 314–15 (3d Cir. 2014). Further strengthening this conclusion is the fact that

the Supreme Court’s opinion in Octane Fitness specifically approved of the D.C.

Circuit’s decision in Noxell Corp. v. Firehouse No. 1 Bar-B-Que Restaurant, 771 F.2d
521 (D.C. Cir. 1985), wherein the D.C. Circuit concluded that a defendant seeking fees

under the Lanham Act’s ‘exceptional case’ standard need only show that the case was

“uncommon” or “not run-of-the mill.” Id. at 526. Thus, it appears that the D.C.

Circuit’s ‘willful’ or ‘bad faith’ standard for determining whether a case is

‘exceptional’ for the purpose of awarding a plaintiff attorney fees under the Lanham

Act may not have survived Octane Fitness.

       Plaintiffs here are entitled to attorney fees in any event, regardless of Octane

Fitness’s effect on the D.C. Circuit’s willfulness standard, because Napper’s infringing

conduct was willful, as explained above, and this case is also undoubtedly

extraordinary. To recap briefly, a finding of ‘willfulness’ or ‘bad faith’ in the

trademark infringement context “require[s] a connection between a defendant’s

awareness of its competitors and its actions at those competitors’ expense” —i.e., it

demands that the defendant engaged in “conduct aimed at a victim targeted by t he

defendant.” ALPO Petfoods, 913 F.2d at 966. In this regard, Napper’s willfulness in

infringing upon Prince Immanuel’s trademark is plainly manifest. See Yah Kai I, 195 F.

Supp. 3d at 316–18; (Part IV.A.2.a, supra.) In addition, this Court easily finds that




                                            46
Napper’s deliberate heist—and the accompanying intentional freeriding on the goodwill

that Yah Kai had established with customers of the Everlasting Life Complex —is

exceedingly unusual, and therefore, this case is far from run-of-the-mill. See Octane

Fitness, 134 S. Ct. at 1756. Consequently, regardless of whether or not Octane Fitness

now establishes the correct legal standard for an award of attorney fees under the

Lanham Act, it is clear that an award of attorney fees is appropriate here.

       As is often the case, the final amount of the attorney fees award has not yet been

determined, and a motion and further briefing will be necessary to establish the proper

scope of the attorney fees award. See AARP v. Sycle, 991 F. Supp. 2d 224, 234 (D.D.C.

2013); see also Fed. R. Civ. P. 54(d)(2)(B) (laying out the procedures for motions for

attorney fees); LCvR 54.2. This Court will also award the Plaintiffs’ their costs in

litigating this trademark infringement matter, see 15 U.S.C. § 1117(a), and this figure,

too, will have to await a bill of costs, as initiated by Plaintiffs. See Fed. R. Civ. P.

54(d)(1) (laying out the procedures for obtaining costs); LCvR 54.1.

       B. Plaintiffs Have Demonstrated That They Have Actual Damages, And This
          Court Will Award $545,407 For Such Damages

       Congress has authorized a Lanham Act plaintiff to recover any “actual losses,”

Foxtrap, 671 F.2d at 642, that “flow directly from the infringement,” Koelemay,

Monetary Relief for Trademark Infringement Under the Lanham Act , 72 Trademark

Rep. 458, 505 (1982). In contrast to the equitable disgourgement of any profits that the

infringer earned from his infringing conduct, an award of actual damages accounts for

the particular harm that the plaintiff has suffered from not receiving what it otherwise

would have earned absent the infringement. Therefore, traditionally, a plaintiff’s actual

damages include “(1) profits lost on trade diverted to the infringer; (2) profits lost on



                                             47
sales made at reduced prices in response to competition by the infringer; (3) harm to the

plaintiff’s reputation and good will; and (4) the cost of advertising needed to prevent or

dispel customer confusion.” Id.; see also ALPO Petfoods, 913 F.2d at 969 (approving

of Koelemay’s treatise and endorsing that document’s measure of actual damages under

the Lanham Act).

       To recover these actual damages, the plaintiff must provide evidence that

“adequately supports all items of damages claimed and establishes a causal link

between the damages and the defendant’s conduct[.]” ALPO Petfoods, 913 F.2d at 969.

In other words, the plaintiff must prove “both causation and amount” to recover actual

damages. J. Thomas McCarthy, McCarthy on Trademarks and Unfair Competition

§ 30:72 (5th Ed. 2017) (2017 Update) (“McCarthy”). And if the plaintiff successfully

proves that it has actual damages, the Lanham Act provides the factfinder with the

discretion to award up to three times the amount found if the circumstances of the case

so demand. See 15 U.S.C. § 1117(a).

       In the instant case, Prince Immanuel and Yah Kai have indisputably satisfied the

causation aspect of this actual damages analysis. As explained in Yah Kai I, Plaintiffs

have proven that Napper engaged in activity that infringed their trademark rights, and

Napper is thus liable for any losses that the Plaintiffs sustained as a direct result of

these actions. See Yah Kai I, 195 F. Supp. 3d at 318 (finding that “all but the most

discerning consumer would easily mistake Napper’s mark and restaurant” for that of

Plaintiffs’ trademarked establishment). To be specific, it is clear beyond cavil that

Napper caused the Community (Yah Kai) to lose profits that were diverted to Napper




                                             48
when he evicted Prince Immanuel and Yah Kai and stole the Community’s food -service

establishment business.

       The question then becomes whether the instant record establishes the extent of

the actual harm to Yah Kai and Prince Immanuel. This need not be established to a

near certainty, because the D.C. Circuit and other courts have routinely required less

rigor when it comes to demonstrating the amount of actual damages the defendant’s

actions have caused. See ALPO Petfoods, 913 F.2d at 969 (“[T]he district court may

take into account the difficulty of proving an exact amount of damages.”); Otis Clapp &

Son, Inc. v. Filmore Vitamin Co., 754 F.2d 738, 745 (7th Cir. 1985) (“The plaintiff is

held to a lower burden of proof in ascertaining the exact amount of damages because

the most elementary conceptions of justice and public policy require that the wron gdoer

shall bear the risk of the uncertainty which his own wrong has created.” (internal

quotation marks and citation omitted)). Nevertheless, the plaintiff must still provide

“adequate evidentiary support” for the claimed harms that allegedly resulted fr om the

defendant’s infringing conduct, Foxtrap, 671 F.2d at 642, although the “nature of the

proof required to support a [factfinder’s] award depends on the circumstances of the

case and is subject to the principles of equity,” Skydive Ariz., 673 F.3d at 1112 (internal

quotation marks and citation omitted). As a general rule, a trademark -infringement

plaintiff need only provide “substantial evidence to permit the [factfinder] to draw

reasonable inferences and make a fair and reasonable assessment” of the a ctual

damages. Id. (emphasis omitted) (citing La Quinta Corp. v. Heartland Props. LLC, 603
F.3d 327, 342 (6th Cir. 2010)).




                                            49
       The aforementioned holes in the evidentiary record in this case necessitate a

“crude measure[] of [actual] damages.” Id. There is nothing in the record that

establishes what the Complex’s profits were in the years immediately preceding the

takeover (i.e., when Yah Kai was managing it); therefore, Yai Kai’s losses as a result of

Napper’s infringement are not immediately apparent. Nor can the Court credibly

evaluate the loss to Yah Kai of having its business stolen based on the profits that the

Restaurant generated when Napper reopened it. (See Part IV.C.2 & n.13, supra

(explaining that the Court has been able to determine Napper’s actual profits only for

2014 and 2015).) It is clear from the record in this case that the Restaurant experienced

a steady decrease in gross sales under Napper’s management—which is entirely

consistent with the Community’s past experience with Napper’s managemen t of the

Complex (see, e.g., July 15, 2015 Trial Tr. at 78:5–79:20)—and thus it cannot be said

that the profits Napper earned after the takeover are necessarily representative of the

full profits that Yah Kai would have generated if it had continued to run the Complex

since 2011.

       Recognizing that the Court must do its best to evaluate actual damages

regardless, this Court has scoured the record for credible evidence pertaining to Yah

Kai’s actual losses. During the liability trial, the parties stipulated to the admission of

Yah Kai’s corporate income tax returns for the Complex for 2009 and 2010. ( See July

14, 2015 Trial Tr. at 9:16–19.) Of the instant trove of financial records, the Complex’s

tax return for 2010 provides the best indication of the Complex’s true profits prior to

Napper’s takeover, and this document indicates that the Complex had profits totaling

$161,602 for the year 2010. (See Everlasting Life Health Complex 2010 Tax Return,




                                             50
Pls.’ Liability Trial Ex. 9, ECF 114-6, at 1.) 18 Given that figure—which represents 12

months of lost profits—the Court believes that it can confidently award Yah Kai actual

damages in the amount of $181,802, as compensation for the 14 -month period from

November of 2011 through the end of 2012 (the first year of Nap per’s takeover). But

the Court will stop there, and will not proceed further with the actual damages

projections, due to its uncertainty regarding how the Complex actually would have

fared under Yah Kai’s management many years into the future.

        In fact, it is at this point in the actual damages analysis that the Court will pivot

away from attempted precision and exercise the discretion that is afforded to the Court

under the Lanham Act when the actual harm to a plaintiff is evaluated. See 15 U.S.C.

§ 1117(a) (authorizing a court to treble the award of actual damages). The Court finds

that an equitable increase in the aforementioned actual damages amount is entirely

justified given the facts presented in this case, for as hazy as the actual magnitude of

the harm to Yah Kai in the seven years following the takeover might be, one thing is

crystal clear: as a result of Napper’s actions in November of 2011, Prince Immanuel,

Yah Kai, and the Community went from being profitable Maryland business owners to

having no business to speak of—literally overnight. There is no question that Plaintiffs

have suffered a significant harm and that Napper’s self-help strategy had long-lasting


18
  The Complex’s IRS Form 1120 itemizes the total income and various tax -deductible expenses. The
Court’s profit figure makes certain adjustments that reasonably account for the Complex’s actual profit
during the relevant period. The Court arrives at the profit amount of $161,602 by taking the Complex’s
gross income and deducting the costs related to salaries and wages, repairs and maintenance, rents,
taxes and licenses, depreciation, and advertising. The Court has also subtracted the value listed for
“other deductions,” because it is uncertain as to what expenses those deductions actually covered, and
they could well have been related to expenses that were necessary to run the business. However,
because the line-item pertaining to “charitable contributio ns” is not even theoretically related to actual
cost of operating the Complex, the $125,836 in charitable contributions that the Complex made in 2012
has not been counted as a cost for the purpose of the Court’s projections regarding the profit that Yah
Kai would have generated if Napper had not evicted Plaintiffs.


                                                    51
ramifications; therefore, in this Court’s view, the actual damages figure must extend

beyond the mere ascertainable profits that Plaintiffs were forced to forgo in the one

year following their eviction. This Court concludes that trebling those dam ages, as the

Lanham Act permits, is the least that can be done to compensate Plaintiffs for their

substantial loss, and as a result, the total award of enhanced actual damages will be

$545,407. See 15 U.S.C. § 1117(a); Foxtrap, 671 F.2d at 641.

       C. Plaintiffs Have Failed To Show That Punitive Damages Are Warranted,
          And The Court Will Not Award Injunctive Relief

       Unlike Plaintiffs’ call for Napper’s profit and their actual damages, Plaintiffs’

request for punitive damages and injunctive relief cannot be sustained. It is well

established that “[p]unitive damages are reserved typically for punishing the mos t

heinous of intentional torts and tortfeasors[,]” see Beall v. Holloway-Johnson, 130 A.3d
406, 419 (Md. 2016), and that “to recover punitive damages in any tort action in the

State of Maryland, facts sufficient to show actual malice must be pleaded and proven

by clear and convincing evidence[,]” Scott v. Jenkins, 690 A.2d 1000, 1003–04 (Md.

1997) (emphasis original), superseded by statute on other grounds. Actual malice

exists when the defendant’s conduct is “characterized by evil motive, intent to injure , ill

will, or fraud.” Beall, 130 A.3d at 420; see also H & R Block, Inc. v. Testerman, 338
A.2d 46, 52 (Md. 1975) (defining actual malice as “the performance of an act without

legal justification or excuse, but with an evil or rancorous motive influenced by hate,

the purpose being to deliberately and willfully injure plaintiff”), abrogated on other

grounds by Owens-Illinois, Inc. v. Zenobia, 601 A.2d 633 (Md. 1992). And in this

Court’s view, no such intent is evident on the facts presented here.




                                            52
       Far from displaying malice or evil intent, Napper is, was, and has always been

motivated by a sincere—albeit woefully mistaken—belief that he owns Everlasting

Life, and that he could therefore rightfully seize the business from Plaintiffs (who he

believes wrongfully ousted him) and manage it as his own. As previously stated, this

Court has no doubt that Napper’s conviction that he is the rightful owner of the

business due to his substantial in-kind contributions to the creation and management of

the Complex is earnest. See Yah Kai I, 195 F. Supp. 3d at 321–22. Napper reasserted

this belief fervently during both of the trials that this Court held in this matter. ( See

Damages Trial Tr. at 87:1–7 (Napper); July 14, 2015 Trial Tr. at 140:17–148:22.) And

even though Napper is entirely and utterly wrong about his ability to claim legal

ownership of the business, see Yah Kai I, 195 F. Supp. 3d at 321 (making clear that

“Napper’s vision of his rights and entitlements is inconsistent with the law and is not

supported by the facts that were established during the trial”), the Court concludes that

Napper’s actions were motivated by this mistaken belief—not by a malicious intent.

(See, e.g., Damages Trial Tr. at 99:14–17 (“Everlasting Life had been my business. I

established it, and I established it for the purposes that it serves now, and your decision

didn’t change my heart.”); 100:11–13 (“So I realized what was written on the paper, but

I knew what was right. And I knew that I was, I was the person who did all of this.” );

107:16–18 (“I said, Why would they do this to me? Why would you take this from me?

This is all I had, Your Honor.”).)

       This means that even though Napper wrongfully and willfully infringed upon the

trademark and engaged in unfair business practices with respect to Prince Immanuel and

Yah Kai, punitive damages are not appropriate, because the evidence does not support a




                                             53
finding of actual malice under Maryland law. See Food Fair Stores, Inc. v. Hevey, 338
A.2d 43, 47 (Md. 1975) (“It has long been recognized in Maryland that where an act,

though wrongful in itself, is committed in the honest assertion of a supposed right or in

the discharge of duty, . . . there is no ground on which punitive damages can be

awarded.”); see also Darcars Motors of Silver Spring, Inc. v. Borzym, 818 A.2d 1159,

1176 (Md. Ct. Spec. App. 2003) (same) (citation omitted). Therefore, Plaintiffs’

request for punitive damages must be denied.

       Plaintiffs have also failed to establish that they are entitled to an award of

injunctive relief. Although the record does make clear that Napper has willfully

continued to use the Everlasting Life trademark, Plaintiffs’ request for injunctive relief

is too vague to be enforced. (See Pls.’ Dam. Br. at 6 (asking for “injunctive relief

including, but not limited to a ruling that invalidates Napper’s continued use of

Plaintiffs’ trade name”); Pls.’ Dam. COL at 3 (same).) One wonders whether, by

requesting “invalidation” of Napper’s use of the trade name, Plaintiffs are seeking an

injunction that requires Napper merely to change the name of his Restaurant , or are they

asking this Court to enjoin Napper’s continued operation of the business that is and has

always operated under that trade name? Plaintiffs have not provided clarification, such

as any proposed language for their requested injunction, and their lack of specificity

makes it difficult for the Court to evaluate the scope of the requested injunction, much

less order it.

       Even more significant is the fact that Plaintiffs have not demonstrated the current

status of Prince Immanuel’s trademark registration or analyzed its impact on the

requested injunctive relief, if any. The record indicates that Prince Immanuel’s




                                             54
trademark registration lapsed in 2016, and not only have Plaintiffs ceased to manage

any food-service establishment since the 2011 eviction, but Napper is also apparently in

the process of applying for registration of substantially the same mark before the

USPTO. (See Part III.C.4, supra.) Thus, the threat of future harm to Prince Immanuel

as the trademark owner—which is a requirement for injunctive relief under the Lanham

Act (see Part IV.A.1, supra)—is unclear at this time. See ALPO Petfoods, 913 F.2d at

966 (pointing out that the “propriety of a permanent injunction” depends in part on

“whether a defendant is likely to cause future harm”); Greene, 104 F. Supp. 3d at 21

(“Without a demonstration of a threat of ongoing harm, the Court cannot conclude that

Plaintiff will suffer any irreparable injury.”). Consequently, this Court cannot conclude

that injunctive relief is either appropriate or warranted.

        D.      Yah Kai Is Entitled To Compensatory Damages Plus Prejudgment
                Interest For Napper’s Conversion Of Yah Kai’s Tangible Assets And
                Intangible Rights

        Yah Kai not only seeks the aforementioned damages and injunctive relief with

respect to Napper’s trademark violation and unfair competition, for it has also requested

“economic damages, compensatory and punitive damages” as compensation for

Napper’s conversion of Yah Kai’s tangible and intangible property interests when he

evicted Plaintiffs from the Complex. (Pls.’ Dam. Br. at 1.) 19 Specifically, Yah Kai

requests (1) “economic damages for tangible items” left behind in the Complex, (2) the

value of its intangible interest in the PEPCO utility rebate, and (3) unspecified

additional compensatory and punitive damages. (Id. at 16.) For the reasons explained


19
  As the Court noted in its Findings of Fact and Conclusions of Law at the liability phase of this trial,
only Yah Kai has sustained its burden of demonstrating ownership of the converted tangible and
intangible assets, as is necessary for entitlement to damages for conversion. See Yah Kai I, 195 F.
Supp. 3d at 322 n.16.


                                                    55
below, this Court concludes that Yah Kai has demonstrated its entitlement to $17,864 in

damages for its tangible equipment and goods, and that it is also entitled to recover

$125,000 for Napper’s conversion of its intangible interests, which represents the

established value of Yah Kai’s intangible interest in the PEPCO rebate. The Court will

also award Yah Kai prejudgment interest with respect to these amounts, as Maryland

law requires, but it will not award punitive damages for the reasons previously

explained.

              4. Yah Kai Will Be Awarded A Total Of $142,864 As Compensatory
                 Damages For Its Conversion Claim

       “In [an] action for conversion, title to the chattel passes to [the defendant], so

that he is in effect required to buy it at a forced judicial sale.” Staub v. Staub, 376 A.2d
1129, 1132 (Md. 1977). Thus, the measure of damages owed to a plaintiff in an action

for conversion typically includes the fair market value of the property at the time of

conversion and any interest from the time of conversion through the date of judgment.

See Keys v. Chrysler Credit Corp., 494 A.2d 200, 209 (Md. 1985); Checkpoint Foreign

Car Serv., 242 A.2d at 149. Punitive damages are also technically available. See

Henderson v. Md. Nat’l Bank, 366 A.2d 1, 4 (Md. 1976). But just as with common law

claims of unfair competition, such damages are only available if the plaintiff

demonstrates that the defendant converted the plaintiff’s property with actual malice.

(See Part IV.A.1, supra.) See also Scott, 690 A.2d at 1003–04.

       It is the plaintiff’s burden to provide the factfinder with a sufficient basis for

evaluating the amount of damages for common law conversion. See Owens-Corning v.

Walatka, 725 A.2d 579, 585 (Md. Ct. Spec. App. 1999). To recover damages for the

tangible items that Napper converted, Yah Kai must provide evidence of the market



                                             56
value of its equipment, inventory, and other chattels with in the Capitol Heights

Everlasting Life facility, and although the existing record is sparse in this regard (see

Part III.B, supra), as explained above, this Court finds that Yah Kai has provided

evidence—in the form of William Young’s deposition testimony—to support the

conclusion that the tangible items converted included assets with a market value at the

time of at least $17,864 (see Part III.C.1, supra). Therefore, the Court will award Yah

Kai $17,864 to compensate it for Yah Kai’s converted tangible property. See

Checkpoint Foreign Car Serv., 242 A.2d at 149 (explaining that testimony by one who

is in a position to know the value of converted tangible objects may suffice to establish

the damages for that conversion).

       Yah Kai also seeks recompense for Napper’s conversion of the utility invoices

that evidenced Yah Kai’s intangible right to a rebate for years of overpayments to

PEPCO. (See Pls.’ Dam. Br. at 16.) This Court will award that measure of damages as

well, because Maryland common law provides that conversion of a physical document

evidencing an intangible property right permits recovery of “the value of the right

evidenced or represented by the document.” Lawson v. Commonwealth Land Title Ins.

Co., 518 A.2d 174, 176 (Md. Ct. Spec. App. 1986); see also Allied Inv. Corp. v. Jasen,

731 A.2d 957, 965 (Md. 1999) (requiring a complaint for conversion of an intangible

interest to allege that “tangible documents evidenced [the rights,] and that the

documents were transferred improperly to respondent”); Medi-Cen Corp. of Md. v.

Birschbach, 720 A.2d 966, 972 (Md. 1988) (noting that accounts receivable records

“represented by hard copies or electronic data” likely sufficed to fulfill the tangible

documents requirement).




                                            57
        This Court has already found that Napper’s conversion of Yah Kai’s business

records and utility payment invoices made him liable for “the value of the right

evidenced” by those documents, Yah Kai I, 195 F. Supp. 3d at 323 (citing Lawson, 518
A.2d at 176), and that value is unquestionably $125,000 under the circumstances

presented in this case. (See Part III.C.1, supra (finding that the evidence presented

regarding Napper’s negotiations with the management company establishes that the

value of the rebate right was $125,000).) Moreover, there is no uncertainty regarding

the collectability of this debt—a factor that might otherwise bear on the valuation of

this intangible right, see Birschbach, 720 A.2d at 976—because Napper took it upon

himself to negotiate and actually collect upon this debt in the process of converting

Plaintiffs’ property. See Yah Kai I, 195 F. Supp. 3d at 304 n.11. Therefore, this Court

easily concludes that the value of the intangible right associated with Yah Kai’s

invoices is $125,000, as (ironically) determined by the defendant himself. 20

                5.      Napper Is Liable To Yah Kai For Prejudgment Interest

        Given the conclusions above, the total known value of the tangible and

intangible goods that Napper converted was $142,864. However, notably, the value of

the converted goods themselves is not the entire amount that is available for recovery

under Maryland common law. Maryland law also authorizes plaintiffs to recover


20
  Napper does not, and cannot, contest that he had access to the business records left in the Capitol
Heights facility when Yah Kai was evicted from the premises, nor does he contest that had access to the
facility prior to the eviction. Thus, Napper had possession of Yah Kai’s tax records, inventories, and
the equipment itself, and therefore had the capacity to make a reasonable estimation of the value of the
rebate at the time he converted those documents. Indeed, at the time of the lease and rebate
negotiations, Napper himself was in a far better position than Yah Kai (and this Court) is now to
estimate the value of the intangible rights that he converted. That is, as discussed previously, whatever
the actual amount of the overpayment that was being reimbursed, Napper used the invoices for Yah
Kai’s utilities payments as the basis of the settlement price he negotiated, so t his Court’s conclusion
that Yah Kai’s intangible right to recover for this debt had a value of $125,000 was, in fact, estimated
by Napper at the time of the conversion.



                                                   58
interest on the conversion damages, from the time of conversion through the date of

judgment. See Keys, 494 A.2d at 209; see also Staub, 376 A.2d at 1131 (establishing

that the time of conversion occurs at the time the claimant is deprived of “ownership or

dominion” over his property). Indeed, in cases where the value of the converted chattel

can reasonably be estimated at the time of conversion, prejudgment interest is “a matter

of right” to the plaintiff. Buxton v. Buxton, 770 A.2d 152, 165 (Md. 2001).

       The fact that prejudgment interest is calculated from the date of conversion

under Maryland law means that this Court must determine the date that Napper

converted Yah Kai’s tangible and intangible property. This is easily done in regard to

Yah Kai’s tangible property interests, because Napper unquestionably took dominion

and control over all of the furniture and equipment that was inside the Complex on

November 15, 2011, when he evicted Plaintiffs from the premises. See Yah Kai I, 195
F. Supp. 3d at 323. The analysis pertaining to the timing of Napper’s conversion of

Yah Kai’s intangible interests in the PEPCO rebate is more complicated, and is as

follows.

       The trial record suggests that Napper utilized the invoices that reflected Yah

Kai’s utility payments to PEPCO between 2009 and 2011 to negotiate a settlement with

Kingdom Management at some point between when he extended the existing lease with

Kingdom Management (in July of 2011) and when he finalized the settlement with

PEPCO (on October 7, 2011). See id. at 304 n.11. Thus, Napper was interfering with

Yah Kai’s control over its debt even prior to his execution of the physical seizure of the

Complex in November 2011. 21 This situation is analogous to the one that Maryland’s


21
  To the extent that Napper maintains that the underlying overpayments that were the impetus for the
rebate were made by him between 2004 through 2008—in his prior capacity as the Complex’s manager


                                                 59
Court of Special Appeals confronted in Staub, where that court had to determine the

point in time at which an ongoing interference with plaintiff’s property rights became

so substantial that it constituted conversion. See Staub, 376 A.2d at 1132–33. In Staub,

the Court of Special Appeals identified factors that differentiated “mere interference”

with plaintiff’s property, on the one hand, from the level of dominion properly held to

constitute conversion, on the other, and the court specifically noted that “a conversion

occurs at such time as a person is deprived of property to the possession of which he is

entitled.” Id. at 1131. The various factors that can be considered when determining the

point at which such a deprivation has occurred included, inter alia, “the actor’s intent

to assert a right in fact inconsistent with the other’s right of control,” “the actor’s good

faith,” and “the extent and duration of the resulting interference with the other’s right

of control.” Id. at 1132.

        In Staub, the Court of Special Appeals upheld a trial court’s finding that a

defendant father had not converted bonds when he wrongfully added his name to them,

nor had he done so when he had the bonds reissued under both his son’s and his name.

Instead, the Court concluded that the conversion took place only once the father had

cashed the bonds and thus deprived his son of the opportunity to do so. See id. With

respect to the facts presented here, this Court similarly concludes that Napper’s

interference with Yah Kai’s use of its utility invoices reach ed the level of interference

necessary to constitute conversion when Napper utilized the invoices to finalize the


before Yah Kai was formed (see, e.g., Damages Trial Tr. at 167:3–7 (Def.’s Counsel))—this
representation not only reflects Napper’s misunderstanding of legal ownership, it is also directly
contrary to the testimony that the Kingdom Management representative provided at the liability trial.
The witness specifically stated that the overpayment settlement amount was calculated using invoices
for approximately “a three-year period . . . going into 2011 until we actually separated the meter” (July
15, 2015 Trial Tr. at 88:4–20 (Allen)). This means that Yah Kai was actually paying the utility bills
during the relevant timeframe.


                                                   60
settlement agreement, and thereby exercised total dominion over Yah Kai’s right to the

PEPCO rebate by depriving Yah Kai of the property interest to which it was entitled.

Accordingly, this Court finds that Napper converted the utility in voices, and the

associated PEPCO rebate, on October 7, 2011, when he executed the settlement

agreement with Kingdom Management.

      Prejudgment interest in Maryland is provided for in the Constitution of

Maryland, and is calculated at the legal rate of six percent per annum in simple interest.

Md. Const. Art. III, § 57; see also Sally J.T. Necheles, 13 Maryland Law Encyclopedia

Interest and Usury § 14 (Dec. 2017 Update) (noting that the charging of interest under

the Maryland Constitution is limited to simple interest). Because Maryland’s General

Assembly has not enacted an alternative rate, this rate controls. See Great Am. Ins. Co.

v. Nextday Network Hardware Corp., No. 14-1451, 2016 WL 828094, at *10 (D. Md.

Feb. 29, 2016); Hartford Cty. v. Saks Fifth Ave Distrib. Co., 923 A.2d 1, 15 (Md. 2007)

(noting there is no Maryland statute covering prejudgment interest rates).

      Accordingly, this Court will award Yah Kai prejudgment interest on $125,000 of

its conversion damages at the rate of six percent per annum, beginning on October 7,

2011, and continuing through the date of this judgment. That prejudgment interest

amount is $47,815. Yah Kai is further awarded prejudgment interest related to

Napper’s conversion of Yah Kai’s tangible equipment and inventory at a rate of six

percent per annum from the November 15, 2011 conversion date. The prejudgment

interest on the tangible equipment damages amount of $17,864 is $6,619 .




                                            61
              6. This Court Will Not Grant Yah Kai Punitive Damages Because Yah
                 Kai Has Not Demonstrated That Napper Acted With Actual Malice

       Finally, as has been noted repeatedly above, Plaintiffs cannot obtain punitive

damages under Maryland’s common law unless they demonstrate that Napper acted with

actual malice. (See Part IV.A.1, supra) See also Scott, 690 A.2d at 1003–04. Although

this Court has found that Napper acted willfully in converting Yah Kai’s property, it

does not believe that he did so with an “evil motive, intent to injure, ill will, or fraud.”

Beall, 130 A.3d at 420 (citation omitted). Instead, Napper acted on a genuine and good

faith belief that he owned the Everlasting Life business and brand. See Yah Kai I, 195
F. Supp. 3d at 321–22.

       To be sure, this Court’s conclusion that “Napper’s vision of his rights and

entitlements is inconsistent with the law and is not supported by the facts that were

established during the trial,” id. at 321, has never waned. But it is equally clear that

acting wrongfully based upon a mistaken belief is qualitatively different than acting

wrongfully based upon “an evil or rancorous motive influenced by hate, the purpose

being to deliberately and willfully injure the plaintiff.” Testerman, 338 A.2d at 52.

And this Court concludes that Napper had no such motive. (See Part IV.A.2.a, supra.)

In other words, Napper’s earnest belief in the righteousness of his wrongful conduct

renders punitive damages unwarranted. See Food Fair Stores, 338 A.2d at 46.

V. CONCLUSION

       For the reasons explained above and in this Court’s July 2016 Findings of Fact

and Conclusions of Law, and based on evidence presented at both stages of th e

bifurcated bench trial that has taken place in regard to the instant dispute , this Court

concludes that Plaintiffs Prince Immanuel and Yah Kai World Wide Enterprises, Inc.



                                             62
have adequately established their right to certain monetary damages for Defendant

Napper’s trademark infringement, unfair competition, and common law conversion.

Thus, as set forth in the accompanying order, JUDGMENT WILL BE ENTERED IN

PLAINTIFFS’ FAVOR as follows. With regard to the trademark infringement and

unfair competition claims, this Court finds Defendant liable to Plaintiffs in the amount

of $2,401,551 based on an accounting of Defendant’s profits from infringing goods and

Plaintiffs’ actual damages, and Plaintiffs are also entitled to attorney fees and

litigations costs. Defendant is also liable to Plaintiff Yah Kai for common law

conversion in the amount of $142,864, and for prejudgment interest totaling $54,434.

DATE: February 21, 2018                   Ketanji Brown Jackson
                                          KETANJI BROWN JACKSON
                                          United States District Judge




                                            63
                        APPENDICES*




* The following appendices contain relevant excerpts of documents discussed in the
memorandum opinion and are included to provide the reader with a sense of the financial
information the Court had access to in making its determinations.
                                                                                                                       APPENDIX A
10:54 PM                          EVERLASTING LIFE RESTAURANT & LOUNGE
02/08/17                                   Expenses by Vendor Detail
Accrual Basis                              January 2011 through December 2015

                 Type           Date       Num            Memo                  Account         Clr        Split
      Bill                  01/06/2014   12/15-...   12/15-12/28/1...     Contractor                  Accounts Paya...
      Bill                  01/20/2014   12/29/...   12/29/13-01/1...     Contractor                  Accounts Paya...
      Check                 01/22/2014               missed pay 2....     Contractor                  Cash in Drawer
      Bill                  02/03/2014   01/12-...   01/12-01/25/1...     Contractor                  Accounts Paya...
      Bill                  02/17/2014   01/26-...   01/26-02/08/1...     Contractor                  Accounts Paya...
      Bill                  03/03/2014   02/09-...   02/09-02/22/1...     Contractor                  Accounts Paya...
      Bill                  03/18/2014   02/23-...   02/23-03/08/1...     Contractor                  Accounts Paya...
      Bill                  03/31/2014   03/09-...   03/09-03/22/1...     Contractor                  Accounts Paya...
      Bill                  04/14/2014   03/23-...   03/23-04/05/1...     Contractor                  Accounts Paya...
      Bill                  04/28/2014   04/06-...   04/06-04/19/1...     Contractor                  Accounts Paya...
      Bill                  07/21/2014   06/29-...   06/29-07/12/1...     Contractor                  Accounts Paya...
      Bill                  10/27/2014   10/05-...   10/05-10/18/1...     Contractor                  Accounts Paya...
      Bill                  11/10/2014   10/19-...   10/19-11/01/1...     Contractor                  Accounts Paya...
      Bill                  11/28/2014   11/02-...   11/02-11/15/1...     Contractor                  Accounts Paya...
      Bill                  12/08/2014   11/16-...   11/16-11/29/1...     Contractor                  Accounts Paya...

   Total Donald Hendrix

   Douglas Whitaker
      Bill                  03/18/2014   02/23-...   02/23-03/08/1...     Contractor                  Accounts Paya...

   Total Douglas Whitaker

   Dr.Baruch
       Deposit              11/14/2011               loan                 Loan                        Cash in Drawer
       Deposit              11/15/2011               loan                 Loan                        Cash in Drawer
       Deposit              11/15/2011               loan                 Loan                        Cash in Drawer
       Deposit              11/16/2011               loan                 Loan                        Cash in Drawer
       Deposit              11/16/2011               loan                 Loan                        Cash in Drawer
       Deposit              11/17/2011               loan                 Loan                        Cash in Drawer
       Deposit              11/19/2011               loan                 Loan                        Cash in Drawer
       Deposit              11/20/2011               loan                 Loan                        Cash in Drawer
       Deposit              11/20/2011               loan                 Loan                        Cash in Drawer
       Check                11/21/2011               credit card rei...   Reimbursement               Cash in Drawer
       Check                11/21/2011               reimburseme...       Reimbursement               Cash in Drawer
       Deposit              11/21/2011               loan                 Loan                        Cash in Drawer
       Deposit              11/21/2011               loan                 Loan                        Cash in Drawer
       Deposit              11/21/2011               loan for payroll     Loan                        Cash in Drawer
       Deposit              11/22/2011               Deposit              Loan                        Cash in Drawer
       Deposit              11/22/2011               loan                 Loan                        Cash in Drawer
       Deposit              11/23/2011               loan                 Loan                        Cash in Drawer
       Deposit              11/28/2011               loan for washi...    Loan                        Cash in Drawer
       Deposit              11/28/2011               loan for verizon     Loan                        Cash in Drawer
       Deposit              11/28/2011               loan for waste...    Loan                        Cash in Drawer
       Deposit              11/29/2011               loan for busin...    Loan                        Cash in Drawer
       Deposit              11/29/2011               loan for conve...    Loan                        Cash in Drawer
       Deposit              11/30/2011               loan for poto...     Loan                        Cash in Drawer
       Check                12/01/2011               loan for bever...    Loan                        Cash in Drawer
       Deposit              12/01/2011               loan for U-Haul      Loan                        Cash in Drawer
       Deposit              12/01/2011               loan for rest. ...   Loan                        Cash in Drawer
       Deposit              12/01/2011               loan for checks      Loan                        Cash in Drawer
       Deposit              12/02/2011               loan for Resta...    Loan                        Cash in Drawer
       Deposit              12/02/2011               loan for rest. ...   Loan                        Cash in Drawer
       Deposit              12/02/2011               loan for home...     Loan                        Cash in Drawer
       Deposit              12/03/2011               loan for Home...     Loan                        Cash in Drawer
       Deposit              12/03/2011               loan for Brunc...    Loan                        Cash in Drawer
       Deposit              12/03/2011               loan for flyer       Loan                        Cash in Drawer
       Deposit              12/05/2011               loan for judah       Loan                        Cash in Drawer
       Deposit              12/05/2011               for index cards      Loan                        Cash in Drawer
       Deposit              12/06/2011               loan for rest. ...   Loan                        Cash in Drawer
       Deposit              12/06/2011               loan for Conv...     Loan                        Cash in Drawer
       Deposit              12/06/2011               loan for Freezer     Loan                        Cash in Drawer
       Deposit              12/08/2011               loan for poto...     Loan                        Cash in Drawer
       Deposit              12/09/2011               loan for payroll     Loan                        Cash in Drawer
       Check                12/12/2011               investment plan      Consulting Services         Cash in Drawer




                                                                                                                                    Page 64
                                                                     A1
                                                                                                                          APPENDIX A
10:54 PM                         EVERLASTING LIFE RESTAURANT & LOUNGE
02/08/17                                  Expenses by Vendor Detail
Accrual Basis                             January 2011 through December 2015

                Type           Date       Num            Memo                    Account           Clr        Split
       Check               03/29/2012               supplies              Reimbursement                  Cash in Drawer
       Check               05/31/2014               Dr. Baruch Ca...      Miscellaneous Expe...          Cash in Drawer

   Total Dr.Baruch

   DRH Mechanical
     Check                 08/09/2011               Cookie Oven ...       Repairs and Mainten...         Cash in Drawer
     Check                 09/28/2011               looked at Con...      Repairs and Mainten...         Cash in Drawer
     Bill                  12/06/2011               Service On C...       Repairs and Mainten...         Accounts Paya...

   Total DRH Mechanical

   Duane Jackson
      Bill                 02/03/2012               Electrician for ...   Repairs and Mainten...         Accounts Paya...

   Total Duane Jackson

   Duncan Ford
      Bill                 06/24/2014               Graphic Desig...      Advertising and Pro...         Accounts Paya...

   Total Duncan Ford

   Duston Burton
      Bill                 04/27/2012               Food Processor        Equipment                      Accounts Paya...

   Total Duston Burton

   Earl Montgomery
       Bill                03/15/2011   2/27-3...   2/27-3/12/11 ...      Contractor                     Accounts Paya...

   Total Earl Montgomery

   Eat Healthy
       Check               04/22/2011               transfer to Eat...    Ask My Accountant              YAH KAI 4926
       Deposit             05/02/2011               Deposit               Food Sales                     YAH KAI 4926
       Check               05/02/2011               transfered to ...     Food Sales                     YAH KAI 4926
       Deposit             05/13/2011               Deposit               Health Spa Services            YAH KAI 4926
       Check               05/13/2011               transfer to Eat...    Reimbursement                  YAH KAI 4926

   Total Eat Healthy

   ebay
      Check                01/05/2012               vitamix               Equipment                      Cash in Drawer
      Bill                 04/28/2012               Cut Poison B...       Equipment                      Accounts Paya...

   Total ebay

   ebottles
      Bill                 09/28/2012   165497      165497                Restaurant Supplies            Accounts Paya...
      Bill                 11/23/2012   167870      167870                Restaurant Supplies            Accounts Paya...
      Bill                 07/17/2013               bottles               Restaurant Supplies            Accounts Paya...

   Total ebottles

   Eddie Davis
      Bill                 09/13/2013   001                               Contractor                     Accounts Paya...
      Bill                 09/13/2013   002                               Contractor                     Accounts Paya...
      Bill                 09/13/2013   003                               Contractor                     Accounts Paya...
      Bill                 09/18/2013               Final payment...      Contractor                     Accounts Paya...

   Total Eddie Davis




                                                                                                                                       Page 65
                                                                    A2
                                                                                                                              APPENDIX A
10:54 PM                               EVERLASTING LIFE RESTAURANT & LOUNGE
02/08/17                                        Expenses by Vendor Detail
Accrual Basis                                   January 2011 through December 2015

                Type                 Date       Num            Memo                 Account            Clr        Split
       Bill                      12/07/2015   11/15-...   11/15-11/28/1...    Contractor                     Accounts Paya...
       Bill                      12/14/2015               Payroll Recon...    Reimbursement                  Accounts Paya...
       Bill                      12/21/2015   11/29-...   11/29-12/12/1...    Contractor                     Accounts Paya...

   Total Francisca Hernandez

   Frank Banks
      Bill                       10/21/2015               HVAC Parts          HVAC Services                  Accounts Paya...
      Bill                       10/21/2015   15-0257     15-0257             HVAC Services                  Accounts Paya...

   Total Frank Banks

   Franklin Foodservice Equipment & Supply
      Bill                 03/06/2012                     $ Aluminum S...     Restaurant Supplies            Accounts Paya...

   Total Franklin Foodservice Equipment & Supply

   Freddie
      Check                      10/21/2012               dishwasher          Contractor                     Cash in Drawer

   Total Freddie

   Freestate Auto and Truck Service
      Bill                  07/10/2014        0082326     0082326             Repairs and Mainten...         Accounts Paya...
      Bill                  04/21/2015        Food ...    Food Truck R...     Repairs and Mainten...         Accounts Paya...
      Bill                  09/25/2015                    Food Truck R...     Repairs and Mainten...         Accounts Paya...

   Total Freestate Auto and Truck Service

   Futuristic Studio LLC
      Bill                       11/07/2011               website design      Website Maintenance            Accounts Paya...

   Total Futuristic Studio LLC

   Gary Faunteroy
      Bill                       05/26/2011               Plumbing Rep...     Repairs and Mainten...         Accounts Paya...

   Total Gary Faunteroy

   Geoffrey Napper
      Bill                       05/13/2013   04/21-...   04/21-05/04/1...    Contractor                     Accounts Paya...
      Check                      05/21/2013               gas                 Travel Expense                 Cash in Drawer
      Check                      05/23/2013               gas expense         Travel Expense                 Cash in Drawer
      Bill                       05/27/2013   05/05-...   05/05-05/18/1...    Contractor                     Accounts Paya...
      Bill                       06/10/2013   05/19-...   05/19-06/01/1...    Contractor                     Accounts Paya...
      Bill                       07/08/2013   06/16-...   06/16-06/29/1...    Contractor                     Accounts Paya...
      Bill                       07/22/2013   06/30-...   06/30-07/13/1...    Contractor                     Accounts Paya...
      Bill                       08/05/2013   07/14 ...   Payroll 07/14 ...   Contractor                     Accounts Paya...
      Bill                       08/12/2013   2013-...    PAYROLL 20...       Contractor                     Accounts Paya...
      Check                      09/01/2013                                   Contractor                     Cash in Drawer
      Bill                       09/02/2013   2013-...    PAYROLL 20...       Contractor                     Accounts Paya...
      Bill                       09/16/2013   2013-...    PAYROLL 20...       Contractor                     Accounts Paya...
      Bill                       09/30/2013    2013-...   Payroll 2013-...    Contractor                     Accounts Paya...

   Total Geoffrey Napper

   Gerson Health Media
      Bill                       06/15/2015   16921       16921               Food Purchases                 Accounts Paya...

   Total Gerson Health Media




                                                                                                                                           Page 82
                                                                         A3
                                                                                                                              APPENDIX A
10:54 PM                                EVERLASTING LIFE RESTAURANT & LOUNGE
02/08/17                                      Expenses by Vendor Detail
Accrual Basis                                 January 2011 through December 2015

                Type                 Date     Num            Memo                    Account             Clr        Split
   Green Shoots Distribution
      Bill                  02/25/2012      50102...    50102482              Food Purchases                   Accounts Paya...
      Bill                  03/21/2012      50102...    50102548, 50...       Food Purchases                   Accounts Paya...
      Bill                  04/09/2012      50102...    50102699              Food Purchases                   Accounts Paya...
      Bill                  04/12/2012      50102...    50102812              Food Purchases                   Accounts Paya...
      Bill                  05/31/2012      50102...    50102816,501...       Food Purchases                   Accounts Paya...
      Bill                  05/31/2012      50103...    50103126              Food Purchases                   Accounts Paya...
      Bill                  08/30/2012      50103...    50103771              Food Purchases                   Accounts Paya...

   Total Green Shoots Distribution

   Greenbelt Labor Day Festival
      Bill                  10/26/2013                  Permit                Business Licenses a...           Accounts Paya...

   Total Greenbelt Labor Day Festival

   Greg Godwin
      Bill                    01/03/2011    12/26/...   12/26/10-01/0...      Contractor                       Accounts Paya...
      Bill                    01/10/2011    01/02-...   01/02-01/08/1...      Contractor                       Accounts Paya...
      Bill                    01/17/2011    01/09-...   01/09-01/15/1...      Contractor                       Accounts Paya...
      Bill                    01/31/2011    1/16-1...   1/16-1/29/11 ...      Contractor                       Accounts Paya...
      Bill                    02/14/2011    01/30-...   01/30-02/12/1...      Contractor                       Accounts Paya...
      Bill                    02/28/2011    2/13-2...   2/13-2/26/11 ...      Contractor                       Accounts Paya...
      Bill                    03/14/2011    2/24-3...   2/24-3/12/11 ...      Contractor                       Accounts Paya...
      Bill                    03/28/2011    3/13-3...   3/13-3/26/11 ...      Contractor                       Accounts Paya...
      Bill                    04/11/2011    3/27-4...   3/27-4/9/2011...      Contractor                       Accounts Paya...
      Bill                    04/25/2011    4/10-4...   4/10-4/23/201...      Contractor                       Accounts Paya...
      Bill                    05/09/2011    4/24-5...   4/24-5/7/11 1...      Contractor                       Accounts Paya...

   Total Greg Godwin

   Guardian Fire Protection
      Bill                    04/15/2011    01323...    0132334-IN            Fire Protection Servi...         Accounts Paya...
      Bill                    10/24/2011    0146521     0146521               Fire Protection Servi...         Accounts Paya...
      Bill                    08/29/2012    0161804     0161804               Fire Protection Servi...         Accounts Paya...
      Bill                    07/26/2013    01779...    Past due bill fr...   Fire Protection Servi...         Accounts Paya...

   Total Guardian Fire Protection

   Guy Napper
      Bill                    01/03/2011    12/26/...   12/26/10-01/0...      Contractor                       Accounts Paya...
      Bill                    01/10/2011    01/02-...   01/02-01/08/1...      Contractor                       Accounts Paya...
      Bill                    01/17/2011    01/09-...   01/09-01/15/1...      Contractor                       Accounts Paya...
      Bill                    01/31/2011    1/16-1...   1/16-1/29/11 ...      Contractor                       Accounts Paya...
      Bill                    02/14/2011    01/30-...   01/30-02/12/1...      Contractor                       Accounts Paya...
      Bill                    02/28/2011    2/13-2...   2/13-2/26/11 ...      Contractor                       Accounts Paya...
      Bill                    03/14/2011    2/24-3...   2/24-3/12/11 ...      Contractor                       Accounts Paya...
      Bill                    03/28/2011    3/13-3...   3/13-3/26/11 ...      Contractor                       Accounts Paya...
      Bill                    04/11/2011    3/27-4...   3/27-4/9/2011...      Contractor                       Accounts Paya...
      Bill                    04/25/2011    4/10-4...   4/10-4/23/201...      Contractor                       Accounts Paya...
      Bill                    05/09/2011    4/24-5...   4/24-5/7/11 7...      Contractor                       Accounts Paya...
      Bill                    05/23/2011    5/08-5...   5/08-5/21/11 ...      Contractor                       Accounts Paya...
      Bill                    07/04/2011    06/19-...   06/19-07/02/1...      Contractor                       Accounts Paya...
      Bill                    07/11/2011    07/03-...   07/03-07/09/1...      Contractor                       Accounts Paya...
      Bill                    07/18/2011    07/03-...   07/03-07/16/1...      Contractor                       Accounts Paya...
      Bill                    08/01/2011    07/17-...   07/17-07/30/1...      Contractor                       Accounts Paya...
      Bill                    08/15/2011    07/31-...   07/31-08/13/1...      Contractor                       Accounts Paya...
      Bill                    08/29/2011    08/14-...   08/14-08/27/1...      Contractor                       Accounts Paya...
      Bill                    09/12/2011    08/28-...   08/28-09/10/1...      Contractor                       Accounts Paya...
      Bill                    09/16/2011                For Customer...       Advertising and Pro...           Accounts Paya...
      Bill                    09/26/2011    09/11-...   09/11-09/24/11        Contractor                       Accounts Paya...
      Bill                    09/27/2011                Customer Loy...       Advertising and Pro...           Accounts Paya...
      Check                   09/30/2011                event flyer           Printing and Reprod...           Cash in Drawer
      Bill                    10/03/2011                Ad Cards              Advertising and Pro...           Accounts Paya...
      Bill                    10/10/2011    09/25-...   09/25-10/08/1...      Contractor                       Accounts Paya...
      Check                   10/18/2011                loyalty cards         Printing and Reprod...           Cash in Drawer
      Bill                    10/24/2011    10/09-...   10/09-10/22/1...      Contractor                       Accounts Paya...
      Bill                    10/24/2011                Loyalty Cards...      Advertising and Pro...           Accounts Paya...
      Check                   10/28/2011                customer loya...      Advertising and Pro...           Cash in Drawer

                                                                                                                                           Page 85
                                                                         A4
                                                                                                                          APPENDIX A
10:54 PM                           EVERLASTING LIFE RESTAURANT & LOUNGE
02/08/17                                    Expenses by Vendor Detail
Accrual Basis                               January 2011 through December 2015

                Type             Date       Num            Memo                 Account            Clr        Split
      Bill                   12/05/2011   11/20-...   11/20-12/03/1...    Contractor                     Accounts Paya...
      Check                  12/05/2011               1HRS                Contractor                     Cash in Drawer
      Check                  02/11/2012               Running Wires       Contractor                     Cash in Drawer
      Check                  02/16/2012               electrical 2 HRS    Repairs and Mainten...         Cash in Drawer
      Check                  02/16/2012   3504        Drywall             Repairs and Mainten...         Cash in Drawer
      Bill                   03/06/2012               repairs             Repairs and Mainten...         Accounts Paya...

   Total Judah Ben Israel

   Julia Nohemi Franco Romero
       Bill               06/11/2012      05/20-...   05/20-06/02/1...    Contractor                     Accounts Paya...
       Bill               06/25/2012      06/03-...   06/03-06/16/1...    Contractor                     Accounts Paya...

   Total Julia Nohemi Franco Romero

   Jumanne Clay
      Check                  01/02/2011               1/2/11-1/8/11       Contractor                     Cash in Drawer
      Bill                   01/09/2011   01/02-...   01/02-01/08/1...    Contractor                     Accounts Paya...
      Check                  01/16/2011                                   Contractor                     Cash in Drawer
      Check                  01/30/2011                                   Contractor                     Cash in Drawer
      Check                  02/28/2011               DISHWASHER          Contractor                     Cash in Drawer
      Check                  03/14/2011                                   Contractor                     Cash in Drawer

   Total Jumanne Clay

   Juvelina Ceron Carias
      Bill                   04/15/2013   03/24-...   03/24-04/06/1...    Contractor                     Accounts Paya...
      Bill                   04/29/2013   04/07-...   04/07-04/20/1...    Contractor                     Accounts Paya...
      Bill                   05/13/2013   04/21-...   04/21-05/04/1...    Contractor                     Accounts Paya...
      Bill                   05/27/2013   05/05-...   05/05-05/18/1...    Contractor                     Accounts Paya...
      Bill                   06/10/2013   05/19-...   05/19-06/01/1...    Contractor                     Accounts Paya...
      Bill                   06/24/2013   06/02-...   06/02-06/15/1...    Contractor                     Accounts Paya...
      Bill                   07/08/2013   06/16-...   06/16-06/29/1...    Contractor                     Accounts Paya...
      Bill                   07/22/2013   06/30-...   06/30-07/13/1...    Contractor                     Accounts Paya...
      Bill                   08/05/2013   07/14 ...   Payroll 07/14 ...   Contractor                     Accounts Paya...
      Bill                   08/12/2013   2013-...    PAYROLL 20...       Contractor                     Accounts Paya...
      Bill                   09/02/2013   2013-...    PAYROLL 20...       Contractor                     Accounts Paya...
      Bill                   09/16/2013   2013-...    PAYROLL 20...       Contractor                     Accounts Paya...
      Bill                   09/30/2013   2013-...    Payroll 2013-...    Contractor                     Accounts Paya...
      Bill                   10/14/2013   09/22-...   09/22-10/05/1...    Contractor                     Accounts Paya...
      Bill                   10/28/2013   10/06-...   10/06-10/19/1...    Contractor                     Accounts Paya...
      Bill                   11/11/2013   10/20-...   10/20-11/02/1...    Contractor                     Accounts Paya...

   Total Juvelina Ceron Carias

   K-Mart
      Check                  11/19/2012                                   Restaurant Supplies            Cash in Drawer

   Total K-Mart

   Kahlilah Napper
      Bill                   09/14/2015   08/23-...   08/23-09/05/1...    Contractor                     Accounts Paya...
      Bill                   09/28/2015   09/06-...   09/06-09/19/1...    Contractor                     Accounts Paya...
      Bill                   10/12/2015   09/20-...   09/20-10/03/1...    Contractor                     Accounts Paya...
      Bill                   10/26/2015   10/04-...   10/04-10/17/1...    Contractor                     Accounts Paya...
      Bill                   11/09/2015   10/18-...   10/18-10/31/1...    Contractor                     Accounts Paya...
      Bill                   11/23/2015   11/01-...   11/01-11/14/1...    Contractor                     Accounts Paya...
      Bill                   12/07/2015   11/15-...   11/15-11/28/1...    Contractor                     Accounts Paya...
      Bill                   12/21/2015   11/29-...   11/29-12/12/1...    Contractor                     Accounts Paya...

   Total Kahlilah Napper

   Katom
      Bill                   06/29/2012               Popcorn Bags        Restaurant Supplies            Accounts Paya...
      Bill                   11/23/2012   KT102...    KT1023667           Restaurant Supplies            Accounts Paya...
      Bill                   02/20/2013   KT104...    KT1042895           Restaurant Supplies            Accounts Paya...
      Bill                   12/02/2013   KT111...    KT1110357           Restaurant Supplies            Accounts Paya...
      Bill                   05/01/2014   KT115...    KT1150399           Restaurant Supplies            Accounts Paya...

   Total Katom

                                                                                                                                       Page 94
                                                                     A5
                                                                                                                        APPENDIX A
10:54 PM                            EVERLASTING LIFE RESTAURANT & LOUNGE
02/08/17                                     Expenses by Vendor Detail
Accrual Basis                                January 2011 through December 2015

                Type              Date      Num            Memo                  Account           Clr        Split
   Keith Holmes
       Bill                   06/14/2012   478903      478903             Food Purchases                 Accounts Paya...
       Bill                   06/28/2012   478908      478908             Food Purchases                 Accounts Paya...
       Bill                   07/10/2012   478909      478909             Food Purchases                 Accounts Paya...
       Check                  07/12/2012               drinks             Food Purchases                 Cash in Drawer
       Bill                   07/13/2012   478910      478910             Food Purchases                 Accounts Paya...
       Bill                   07/17/2012   478911      478911             Food Purchases                 Accounts Paya...
       Bill                   07/27/2012   478914      478914             Food Purchases                 Accounts Paya...
       Bill                   08/02/2012   478915      478915             Food Purchases                 Accounts Paya...
       Bill                   08/09/2012   478917      478917             Food Purchases                 Accounts Paya...
       Bill                   08/16/2012   478920      478920             Food Purchases                 Accounts Paya...
       Bill                   09/17/2012   478927      478927             Food Purchases                 Accounts Paya...
       Check                  09/17/2012                                  Food Purchases                 Cash in Drawer
       Bill                   10/02/2012   478929      478929             Food Purchases                 Accounts Paya...
       Bill                   10/17/2012   478930      478930             Food Purchases                 Accounts Paya...

   Total Keith Holmes

   Kimberly Armstrong
      Bill                    03/28/2012               Bartender Ser...   Entertainment Servi...         Accounts Paya...
      Bill                    04/03/2012               Beverage Pur...    Food Purchases                 Accounts Paya...
      Bill                    04/10/2012   412         Reminaing Ba...    Entertainment Servi...         Accounts Paya...
      Bill                    11/01/2012                                  Outside Services               Accounts Paya...
      Bill                    08/24/2013   082413                         Contractor                     Accounts Paya...

   Total Kimberly Armstrong

   Kingdom Management
      Bill                    01/04/2011   3796        3796 JANUA...      Rent Expense                   Accounts Paya...
      Bill                    02/04/2011    3834       FEBRUARY ...       Rent Expense                   Accounts Paya...
      Bill                    02/09/2011   03          Inv.# 03 Wate...   Utilities Water                Accounts Paya...
      Bill                    03/01/2011               March 2011 R...    Rent Expense                   Accounts Paya...
      Bill                    04/06/2011   #3946       Invoice 3946 ...   Rent Expense                   Accounts Paya...
      Bill                    04/21/2011   3980        3980               Rent Expense                   Accounts Paya...
      Bill                    05/03/2011   411         Water Usage ...    Utilities Water                Accounts Paya...
      Bill                    05/26/2011   4048        June 2011 Rent     Rent Expense                   Accounts Paya...
      Bill                    05/26/2011   511          Water Usage...    Utilities Water                Accounts Paya...
      Bill                    06/20/2011               2009 CAM adj...    Rent Expense                   Accounts Paya...
      Bill                    06/24/2011   4098        4098 July Rent     Rent Expense                   Accounts Paya...
      Bill                    07/06/2011   611         Water Usage ...    Utilities Water                Accounts Paya...
      Bill                    08/01/2011               Rent for August    Rent Expense                   Accounts Paya...
      Bill                    08/25/2011   4201        4201               Rent Expense                   Accounts Paya...
      Bill                    09/26/2011   4235 ...    4235 October       Rent Expense                   Accounts Paya...
      Bill                    11/15/2011               November Rent      Rent Expense                   Accounts Paya...
      Bill                    12/01/2011               December           Rent Expense                   Accounts Paya...
      Bill                    12/29/2011   4349        4349               Rent Expense                   Accounts Paya...
      Bill                    01/05/2012   112         112 Water Us...    Rent Expense                   Accounts Paya...
      Bill                    02/01/2012   4412        February Rent...   Rent Expense                   Accounts Paya...
      Bill                    03/01/2012   4449        4449               Rent Expense                   Accounts Paya...
      Bill                    04/01/2012               april rent         Rent Expense                   Accounts Paya...
      Bill                    04/02/2012   412         water usage j...   Rent Expense                   Accounts Paya...
      Bill                    05/01/2012   4527        4527               Rent Expense                   Accounts Paya...
      Bill                    05/22/2012   512         512 Water Us...    Water Usage                    Accounts Paya...
      Bill                    06/01/2012   4566        4566 June Rent     Rent Expense                   Accounts Paya...
      Bill                    07/01/2012   4611 J...   4611 July Rent     Rent Expense                   Accounts Paya...
      Bill                    07/12/2012   512,712     512,712 Wate...    Water Usage                    Accounts Paya...
      Bill                    08/06/2012   712         Water Usage ...    Water Usage                    Accounts Paya...
      Bill                    08/29/2012   812         812                Water Usage                    Accounts Paya...
      Bill                    09/01/2012   4822        4822               Rent Expense                   Accounts Paya...
      Bill                    09/26/2012   912         #912 Water U...    Water Usage                    Accounts Paya...
      Bill                    10/01/2012               October Rent       Rent Expense                   Accounts Paya...
      Bill                    10/23/2012               November Rent      Rent Expense                   Accounts Paya...
      Bill                    10/23/2012   1012        Water Usage ...    Water Usage                    Accounts Paya...
      Bill                    12/01/2012   4959        4959               Rent Expense                   Accounts Paya...
      Bill                    12/18/2012   1112        Water Usage ...    Water Usage                    Accounts Paya...
      Bill                    01/01/2013               5027 Jan Rent      Rent Expense                   Accounts Paya...
      Bill                    01/08/2013   04          #04 WSSC W...      Waste Services                 Accounts Paya...
      Bill                    02/01/2013   5078        5078 Rent Fe...    Rent Expense                   Accounts Paya...
      Bill                    02/04/2013   113         113 Water Us...    Water Usage                    Accounts Paya...
                                                                                                                                     Page 95
                                                                     A6
                                                                                                                 APPENDIX A
10:54 PM                        EVERLASTING LIFE RESTAURANT & LOUNGE
02/08/17                                 Expenses by Vendor Detail
Accrual Basis                            January 2011 through December 2015

                Type          Date       Num            Memo                   Account    Clr        Split
       Bill               02/25/2013   213         213 water usa...      Water Usage            Accounts Paya...
       Bill               03/04/2013   5186        5186 March R...       Rent Expense           Accounts Paya...
       Bill               03/22/2013   5220        5220 April Rent       Rent Expense           Accounts Paya...
       Bill               04/02/2013   313         313                   Water Usage            Accounts Paya...
       Bill               05/01/2013   5329        5329 May Rent         Rent Expense           Accounts Paya...
       Bill               05/22/2013   5302, ...   5302, 5376 W...       Water Usage            Accounts Paya...
       Bill               06/06/2013   June ...    June Rent             Rent Expense           Accounts Paya...
       Bill               07/03/2013   5526        5526                  Rent Expense           Accounts Paya...
       Bill               07/15/2013               Cam&Tax Inc...        Rent Expense           Accounts Paya...
       Bill               08/07/2013   Augus...    Rent for Everl...     Rent Expense           Accounts Paya...
       Bill               09/06/2013   613 & ...                         Rent Expense           Accounts Paya...
       Bill               10/01/2013   5758        5758                  Rent Expense           Accounts Paya...
       Bill               10/08/2013   October     October Rent ...      Rent Expense           Accounts Paya...
       Bill               10/25/2013   1013        1013                  Rent Expense           Accounts Paya...
       Bill               11/01/2013   5796        5796                  Rent Expense           Accounts Paya...
       Bill               11/20/2013   CAM         CAM                   Reimbursement          Accounts Paya...
       Bill               12/05/2013   5872        5872 Dec Rent         Rent Expense           Accounts Paya...
       Bill               01/06/2014   5917        5917                  Rent Expense           Accounts Paya...
       Bill               01/06/2014   1213        1213                  Rent Expense           Accounts Paya...
       Bill               02/06/2014   5983        5983                  Rent Expense           Accounts Paya...
       Bill               03/01/2014   6015        6015                  Rent Expense           Accounts Paya...
       Bill               04/03/2014   6085        April Rent + 1...     Rent Expense           Accounts Paya...
       Bill               05/06/2014   4998-88     4998-88               Rent Expense           Accounts Paya...
       Bill               06/04/2014   4998-...    4998-140              Rent Expense           Accounts Paya...
       Bill               07/07/2014   4998-...    4998-174              Rent Expense           Accounts Paya...
       Bill               08/05/2014   AUG ...     AUG RENT              Rent Expense           Accounts Paya...
       Bill               09/05/2014   5740        5740                  Rent Expense           Accounts Paya...
       Bill               10/03/2014   5769        5769                  Rent Expense           Accounts Paya...
       Bill               10/15/2014   814         814                   Rent Expense           Accounts Paya...
       Bill               11/04/2014   5869        5869                  Rent Expense           Accounts Paya...
       Bill               12/05/2014   Dec. ...    Dec. Rent             Rent Expense           Accounts Paya...
       Bill               01/05/2015   5928        5928                  Rent Expense           Accounts Paya...
       Bill               02/05/2015               FEb Rent              Rent Expense           Accounts Paya...
       Bill               04/03/2015               April Rent            Rent Expense           Accounts Paya...
       Bill               04/03/2015   315         315 water bill        Rent Expense           Accounts Paya...
       Bill               05/04/2015   May R...    May Rent              Rent Expense           Accounts Paya...
       Bill               06/01/2015   6287        6287                  Rent Expense           Accounts Paya...
       Bill               06/05/2015   515         515 Water us...       Water Usage            Accounts Paya...
       Bill               07/03/2015   6337        July Rent, Lat...     Rent Expense           Accounts Paya...
       Bill               08/05/2015   6363        August 6363           Rent Expense           Accounts Paya...
       Bill               10/05/2015   10063       10063                 Rent Expense           Accounts Paya...
       Bill               11/11/2015               November Re...        Rent Expense           Accounts Paya...
       Bill               12/04/2015   10154       10154                 Rent Expense           Accounts Paya...

   Total Kingdom Management

   kitchenall
       Bill               11/14/2012   51288       51288 Hot/Co...       Equipment              Accounts Paya...

   Total kitchenall

   Lamont
      Check               04/09/2012               dishwashing           Contractor             Cash in Drawer
      Check               06/21/2013               travel                Travel Expense         Cash in Drawer
      Check               06/25/2013               travel                Travel Expense         Cash in Drawer
      Check               07/12/2013                                     Travel Expense         Cash in Drawer
      Check               07/17/2013                                     Travel Expense         Cash in Drawer
      Check               08/09/2013                                     Travel Expense         Cash in Drawer
      Check               06/11/2015               gas                   Travel Expense         Cash in Drawer
      Check               06/11/2015               4th street run        Travel Expense         Cash in Drawer

   Total Lamont




                                                                                                                              Page 96
                                                                    A7
                                                                                                                   APPENDIX A
10:54 PM                             EVERLASTING LIFE RESTAURANT & LOUNGE
02/08/17                                      Expenses by Vendor Detail
Accrual Basis                                 January 2011 through December 2015

                Type               Date       Num            Memo                  Account    Clr        Split
   Thornton Properties
      Bill                     08/22/2013   Security    Security             Rent Expense           Accounts Paya...
      Bill                     01/02/2014               6904 4th St.         Rent Expense           Accounts Paya...
      Bill                     01/02/2014               6904 4th St.         Rent Expense           Accounts Paya...
      Bill                     02/06/2014   Rent        February Rent        Rent Expense           Accounts Paya...
      Bill                     04/03/2014               April Rent 4th ...   Rent Expense           Accounts Paya...
      Bill                     05/06/2014   May R...    May Rent             Rent Expense           Accounts Paya...
      Bill                     06/04/2014               June Rent            Rent Expense           Accounts Paya...
      Bill                     08/04/2014               August Rent          Rent Expense           Accounts Paya...
      Bill                     09/04/2014               September R...       Rent Expense           Accounts Paya...
      Bill                     10/03/2014   Octob...    October              Rent Expense           Accounts Paya...
      Bill                     12/05/2014   Dec. ...    Dec. Rent            Rent Expense           Accounts Paya...
      Bill                     01/05/2015   Janua...    January Rent         Rent Expense           Accounts Paya...
      Bill                     04/03/2015   Vegari...   April Rent           Rent Expense           Accounts Paya...
      Bill                     05/01/2015   May R...    May Rent             Rent Expense           Accounts Paya...
      Bill                     08/05/2015               Ausugt Rent          Rent Expense           Accounts Paya...
      Bill                     10/02/2015               Oct. Rent            Rent Expense           Accounts Paya...
      Bill                     11/02/2015   Nove...     November Rent        Rent Expense           Accounts Paya...
      Bill                     12/04/2015               December Rent        Rent Expense           Accounts Paya...

   Total Thornton Properties

   Tijuana Best
       Bill                    10/08/2013               muscadine gr...      Food Purchases         Accounts Paya...

   Total Tijuana Best

   Tina Pervine
       Bill                    12/22/2014   11/30-...   11/30-12/13/1...     Contractor             Accounts Paya...

   Total Tina Pervine

   Tiondra Stevens
      Bill                     01/10/2011   01/02-...   01/02-01/08/1...     Contractor             Accounts Paya...
      Bill                     03/28/2011   3/13-3...   3/13-3/26/11 ...     Contractor             Accounts Paya...
      Bill                     04/11/2011   3/27-4...   3/27-4/9/2011...     Contractor             Accounts Paya...
      Bill                     04/25/2011   4/10-4...   4/10-4/23/201...     Contractor             Accounts Paya...
      Bill                     05/09/2011   4/24-5...   4/24-5/7/11 8...     Contractor             Accounts Paya...
      Bill                     06/06/2011   5/22-6...   5/22-6/04/11 ...     Contractor             Accounts Paya...

   Total Tiondra Stevens

   TPSS FOOD CO-OP
      Bill                     01/03/2011               GROCERY 0...         Food Purchases         Accounts Paya...
      Bill                     01/10/2011               GROCERY 1/...        Food Purchases         Accounts Paya...
      Bill                     01/17/2011               GROCERY 1/...        Food Purchases         Accounts Paya...
      Bill                     01/21/2011               GROCERY 1/...        Food Purchases         Accounts Paya...
      Bill                     01/24/2011               GROCERY 1/...        Food Purchases         Accounts Paya...
      Bill                     01/31/2011               GROCERY 1/...        Food Purchases         Accounts Paya...
      Bill                     02/07/2011               GROCERY 2/...        Food Purchases         Accounts Paya...
      Bill                     02/09/2011               GROCERY 2/...        Food Purchases         Accounts Paya...
      Bill                     02/14/2011   392040      392040               Food Purchases         Accounts Paya...
      Bill                     02/19/2011               Shopping             Food Purchases         Accounts Paya...
      Bill                     02/21/2011               Shopping             Food Purchases         Accounts Paya...
      Bill                     02/23/2011               shopping             Food Purchases         Accounts Paya...
      Bill                     02/26/2011               shopping             Food Purchases         Accounts Paya...
      Bill                     03/05/2011               shopping             Food Purchases         Accounts Paya...
      Bill                     03/10/2011               vegenaise            Food Purchases         Accounts Paya...
      Bill                     03/11/2011               shopping             Food Purchases         Accounts Paya...
      Bill                     03/12/2011               spike and sea...     Food Purchases         Accounts Paya...
      Bill                     03/18/2011               EL and CSC s...      Food Purchases         Accounts Paya...
      Bill                     03/25/2011               shopping             Food Purchases         Accounts Paya...
      Bill                     04/01/2011               shopping             Food Purchases         Accounts Paya...
      Bill                     04/08/2011               shopping             Food Purchases         Accounts Paya...
      Bill                     04/15/2011               El and Eat He...     Food Purchases         Accounts Paya...
      Bill                     04/22/2011               EL and Eat H...      Food Purchases         Accounts Paya...
      Bill                     04/29/2011               shopping             Food Purchases         Accounts Paya...
      Bill                     05/06/2011               shopping             Food Purchases         Accounts Paya...
      Bill                     05/13/2011               shopping EL ...      Food Purchases         Accounts Paya...
      Bill                     05/20/2011               shopping             Food Purchases         Accounts Paya...
                                                                                                                                Page 177
                                                                        A8
                                                                                                                  APPENDIX A
10:54 PM                          EVERLASTING LIFE RESTAURANT & LOUNGE
02/08/17                                   Expenses by Vendor Detail
Accrual Basis                              January 2011 through December 2015

                Type            Date      Num            Memo                    Account     Clr        Split
   USPS
      Check                 01/10/2012                                     Postal Services         Cash in Drawer
      Check                 02/17/2012                                     Postal Services         Cash in Drawer
      Bill                  10/31/2012               postal service        Postal Services         Accounts Paya...
      Check                 05/07/2013                                     Postal Services         Cash in Drawer

   Total USPS

   V-Nine Seafood
      Bill                  02/15/2011   0011        0011                  Food Purchases          Accounts Paya...
      Bill                  03/12/2011   24988       PER CASE              Food Purchases          Accounts Paya...
      Check                 03/30/2011                                     Food Sales              YAH KAI 4926
      Bill                  06/01/2011   28084       bean curd             Food Sales              Accounts Paya...
      Bill                  08/03/2011   30139       bean curd             Food Sales              Accounts Paya...
      Bill                  09/26/2011               32223                 Food Sales              Accounts Paya...
      Check                 10/25/2011               bean curd             Food Sales              Cash in Drawer
      Check                 11/28/2011                                     Food Sales              Cash in Drawer
      Bill                  12/20/2011   35118       35118 Dried ...       Food Sales              Accounts Paya...
      Bill                  01/19/2012   36053       Driend Bean ...       Food Sales              Accounts Paya...
      Bill                  02/14/2012   36867       36867                 Food Sales              Accounts Paya...
      Check                 03/08/2012                                     Food Purchases          Cash in Drawer
      Check                 03/27/2012                                     Food Purchases          Cash in Drawer
      Check                 04/10/2012                                     Food Purchases          Cash in Drawer
      Check                 04/17/2012                                     Food Purchases          Cash in Drawer
      Check                 05/06/2012                                     Food Purchases          Cash in Drawer
      Check                 05/24/2012                                     Food Purchases          Cash in Drawer
      Check                 06/14/2012                                     Food Purchases          Cash in Drawer
      Check                 07/03/2012                                     Food Purchases          Cash in Drawer
      Bill                  08/21/2012   43676       43676                 Food Purchases          Accounts Paya...
      Bill                  09/12/2012   45360       45360                 Food Purchases          Accounts Paya...
      Bill                  11/23/2012   47747       47747                 Food Purchases          Accounts Paya...
      Bill                  01/14/2013                                     Food Purchases          Accounts Paya...
      Check                 03/05/2013                                     Food Purchases          Cash in Drawer
      Check                 04/23/2013                                     Food Purchases          Cash in Drawer
      Check                 05/20/2013                                     Food Purchases          Cash in Drawer
      Bill                  06/11/2013   53516       53516                 Food Purchases          Accounts Paya...
      Bill                  09/27/2013               7522                  Food Purchases          Accounts Paya...
      Bill                  01/16/2014   61154       61154                 Food Purchases          Accounts Paya...
      Check                 04/20/2015                                     Food Purchases          Cash in Drawer

   Total V-Nine Seafood

   Valentine Davies
       Bill                 04/03/2014               April Rent            Rent Expense            Accounts Paya...
       Bill                 05/06/2014   May R...    May Rent              Rent Expense            Accounts Paya...
       Bill                 06/04/2014               June Rent             Rent Expense            Accounts Paya...
       Bill                 07/07/2014               July Rent             Rent Expense            Accounts Paya...
       Bill                 08/04/2014               August Rent           Rent Expense            Accounts Paya...
       Bill                 09/04/2014               September             Rent Expense            Accounts Paya...
       Bill                 10/03/2014   Octob...    October Rent          Rent Expense            Accounts Paya...
       Bill                 01/05/2015   Janua...    Rent                  Rent Expense            Accounts Paya...
       Bill                 04/03/2015                                     Rent Expense            Accounts Paya...
       Bill                 04/03/2015   Evolve...   April Rent            Rent Expense            Accounts Paya...
       Bill                 05/01/2015   May R...    May Rent              Rent Expense            Accounts Paya...
       Bill                 08/05/2015               August Rent+...       Rent Expense            Accounts Paya...
       Bill                 10/02/2015               October Rent          Rent Expense            Accounts Paya...
       Bill                 11/02/2015               November Rent         Rent Expense            Accounts Paya...
       Bill                 12/04/2015               December Rent         Rent Expense            Accounts Paya...

   Total Valentine Davies




                                                                                                                               Page 182
                                                                      A9
                                                                          APPENDIX A
10:54 PM                        EVERLASTING LIFE RESTAURANT & LOUNGE
02/08/17                             Expenses by Vendor Detail
Accrual Basis                        January 2011 through December 2015

     Amount           Balance


            160.00          160.00
            105.00          265.00
            105.00          370.00
            105.00          475.00
             60.00          535.00
             60.00          595.00
             60.00          655.00
             60.00          715.00
             90.00          805.00
             90.00          895.00
             30.00          925.00
             21.00          946.00
             30.00          976.00
             30.00        1,006.00

           1,006.00       1,006.00


            200.00          200.00
            156.65          356.65
            200.00          556.65
            208.79          765.44
            247.04        1,012.48

           1,012.48       1,012.48


           6,866.08       6,866.08
           6,866.08      13,732.16
             475.00      14,207.16
           6,866.08      21,073.24
           6,866.08      27,939.32
           6,866.08      34,805.40
             643.55      35,448.95
           6,866.08      42,315.03
             272.13      42,587.16
           6,594.00      49,181.16
           6,866.08      56,047.24
             411.87      56,459.11
           6,866.08      63,325.19
           6,866.08      70,191.27
           6,866.88      77,058.15
           7,000.00      84,058.15
           7,000.00      91,058.15
           7,076.97      98,135.12
           2,107.70     100,242.82
           7,076.97     107,319.79
           7,076.97     114,396.76
           7,076.97     121,473.73
             834.04     122,307.77
           7,076.97     129,384.74
             773.51     130,158.25
           7,076.97     137,235.22
           7,076.97     144,312.19
           1,334.85     145,647.04
             561.34     146,208.38
             436.46     146,644.84
           7,076.97     153,721.81
             503.00     154,224.81
           7,076.97     161,301.78
           7,351.13     168,652.91
             409.98     169,062.89
           7,351.13     176,414.02
           1,291.48     177,705.50
           7,351.13     185,056.63
             350.00     185,406.63
           7,351.13     192,757.76
             758.43     193,516.19
                                                                                       Page 298
                                                    A10
                                                                            APPENDIX A
10:54 PM                          EVERLASTING LIFE RESTAURANT & LOUNGE
02/08/17                               Expenses by Vendor Detail
Accrual Basis                          January 2011 through December 2015

     Amount             Balance
              552.37      194,068.56
            7,351.13      201,419.69
            7,351.13      208,770.82
              314.82      209,085.64
            7,351.13      216,436.77
              799.12      217,235.89
            7,351.13      224,587.02
            7,645.63      232,232.65
            1,767.00      233,999.65
            7,645.63      241,645.28
            8,040.76      249,686.04
            7,645.63      257,331.67
           10,771.48      268,103.15
              381.32      268,484.47
            7,645.63      276,130.10
            2,000.00      278,130.10
            7,645.63      285,775.73
            7,645.63      293,421.36
              617.64      294,039.00
            7,645.63      301,684.63
            7,645.63      309,330.26
            8,653.18      317,983.44
            7,624.67      325,608.11
            7,624.67      333,232.78
            7,624.67      340,857.45
            7,624.67      348,482.12
            7,624.67      356,106.79
            7,624.67      363,731.46
              726.59      364,458.05
            7,624.67      372,082.72
            7,624.67      379,707.39
            7,926.93      387,634.32
            7,926.93      395,561.25
            7,926.93      403,488.18
              548.87      404,037.05
            8,213.65      412,250.70
            8,213.65      420,464.35
              725.36      421,189.71
            9,380.19      430,569.90
            8,213.65      438,783.55
            8,213.65      446,997.20
            8,681.02      455,678.22
            8,531.02      464,209.24

        464,209.24        464,209.24


            2,179.00        2,179.00

            2,179.00        2,179.00


                45.00          45.00
                40.00          85.00
                40.00         125.00
                40.00         165.00
                40.00         205.00
                40.00         245.00
                10.00         255.00
                25.00         280.00

             280.00           280.00




                                                                                         Page 299
                                                      A11
8:31 PM                           EVERLASTING LIFE RESTAURANT & LOUNGE
02/19/17
Accrual Basis                                  Gross Profit                                                          APPENDIX B
                                           January 2011 through December 2015

                            Jan '11 - Dec 11   Jan '12 - Dec 12    Jan '13 - Dec 13   Jan '14 - Dec 14   Jan '15 - Dec 15
Ordinary Income                $136,475          $1,019,788          $1,084,287          $771,341           $543,537
       Income                    $1,672
       Cost of Goods Sold      -$51,030           -$482,464           $449,206           -$197,617          -$52,201
   Gross Profit                 $87,117           $537,324           $1,533,493           $573,724          $491,336




CONFIDENTAL                                                   B1                                                            Page 1 of 3
8:31 PM               EVERLASTING LIFE RESTAURANT & LOUNGE
02/19/17
Accrual Basis                      Gross Profit                                                         APPENDIX B
                               January 2011 through December 2015

                Jan '11 - Dec 11   Jan '12 - Dec 12   Jan '13 - Dec 13   Jan '14 - Dec 14   Jan '15 - Dec 15




CONFIDENTAL                                     B2                                                             Page 2 of 3
8:31 PM               EVERLASTING LIFE RESTAURANT & LOUNGE
02/19/17
Accrual Basis                      Gross Profit                                                         APPENDIX B
                               January 2011 through December 2015

                Jan '11 - Dec 11   Jan '12 - Dec 12   Jan '13 - Dec 13   Jan '14 - Dec 14   Jan '15 - Dec 15




CONFIDENTAL                                     B3                                                             Page 3 of 3
5:54 PM 02/16/17                          Everlasting Life Restaurant Lounge
Accrual Basis
                                                      Profit Loss              APPENDIX C
                                                Jan.through Dec. 2014




                                                     Jan - Dec 14
    Ordinary Income/Expense
             Income
                   Food Sales                             771,341
             Total Income                                 771,341
                   Food Purchases
             Cost of Goods Sold                           197,617
             Total COGS                                   197,617
        Gross Profit                                      573,724
             Expense
                   Accounting                               3,300
                   Advertisement                                 -
                   Business Licenses / Permits              1,478
                   Computer Expenses                             -
                   Entertainment and Promotion              1,440
                   Gifts                                       88
                   Insurance                                3,015
                   Laundry and Cleaning                     1,771
                   License and Permits                         521
                   Parking fees                                  -
                   Sales Expense                            3,581
                   Supplies Expense                        14,425
                   Telephone                                1,960
                   Repairs and Maintenance                  6,941
                   Taxes                                   24,498
                   Travel Expenses                          1,811
                   Contractor                             196,387
                   Utilities Expenses                      10,076
                   HVAC services                            4,417
                   Miscellaneous                            3,371
                   Payroll Expenses                       141,357
                   Rent Expense                           137,077
                   Hygiene Services                         6,506
                   Waste Services                           1,924
             Total Expense                                565,944
    Net Ordinary Income                                     7,780
Net Income                                                  7,780




CONFIDENTAL                                               C1                        Page 1 of 1
                                                                  APPENDIX C


                                                  Jan - Dec 15
Ordinary Income/Expense
        Income
           Food Sales                                  543766
           Discrepancies
                  Shortages                                -360
                  Overage                                  131

           Total Discrepancies
       Total Income                                    543537
       Cost of Goods Sold
           Food Purchases                                 52201
       Total COGS                                         52201
   Gross Profit                                        491336
       Expense
           Gift Card Payment                                10
           Hygiene Services                                309
           Water Usage                                     725
           Electrical Services                             170
           Alarm Services                                  160
           Cashier Error                                    54
           Entertainment Services                          542
           Restaurant Supplies                            7059
           Waste Services                                 5204
           Cable                                             0
           Accountant Services                            1500
           Advertising and Promotion                      5034
           Business Licenses and Permits                  1344
           Contractor                                  153108
           HVAC Services                                  2483
           Linen Expense                                   922
           Miscellaneous Expense
               Tips                                       3206
                  Miscellaneous Expense - Other             26
           Total Miscellaneous Expense                    3232
           Office Supplies                                 444
           Payroll Expenses                            143402
           Pest Control                                     25
           Reimbursement                                  2552
           Rent Expense                                   91611
           Repairs and Maintenance                        5593
           Taxes - Property                               38254
           Telephone and Internet Expense                 2196
           Travel Expense                                 1874
           Utilities

                  ELECTRIC                                5186
                  GAS                                     2882
           Total Utilities                                8068



                                                     C2
                                          APPENDIX C


             Total Expense    475873
   Net Ordinary Income            15462
Net Income                        15462




                             C3